Exhibit 10.1

 

EXECUTION COPY

 

 

 

[g138341kg01i001.jpg]

 

 

 

CREDIT AGREEMENT

 

 

by and among

 

CVS CAREMARK CORPORATION,

 

THE LENDERS PARTY HERETO,

 

BARCLAYS CAPITAL and JPMORGAN CHASE BANK, N.A.,

as Co-Syndication Agents,

 

BANK OF AMERICA, N.A. and WELLS FARGO BANK, N.A.,

as Co-Documentation Agents,

 

and

 

THE BANK OF NEW YORK MELLON,

as Administrative Agent

 

--------------------------------------------------------------------------------

 

Dated as of May 12, 2011

 

--------------------------------------------------------------------------------

 

 

THE BANK OF NEW YORK MELLON,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers

 

THE BANK OF NEW YORK MELLON,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BARCLAYS CAPITAL, J.P. MORGAN SECURITIES LLC

and

WELLS FARGO SECURITIES, LLC

as Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

1.

DEFINITIONS AND PRINCIPLES OF CONSTRUCTION

1

 

1.1

Definitions

1

 

1.2

Principles of Construction

19

 

 

 

 

 

 

 

 

2.

AMOUNT AND TERMS OF LOANS

20

 

2.1

Revolving Credit Loans

20

 

2.2

Swing Line Loans

21

 

2.3

Notice of Borrowing Revolving Credit Loans and Swing Line Loans

23

 

2.4

Competitive Bid Loans and Procedure

23

 

2.5

Use of Proceeds

26

 

2.6

Termination, Reduction or Increase of Commitments

26

 

2.7

Prepayments of Loans

28

 

2.8

Letter of Credit Sub-facility

29

 

2.9

Letter of Credit Participation

30

 

2.10

Absolute Obligation with respect to Letter of Credit Payments

31

 

2.11

Notes

31

 

2.12

Extension of Commitment Termination Date

32

 

2.13

Defaulting Lenders

33

 

 

 

 

 

 

 

 

3.

PROCEEDS, PAYMENTS, CONVERSIONS, INTEREST, YIELD PROTECTION AND FEES

35

 

3.1

Disbursement of the Proceeds of the Loans

35

 

3.2

Payments

36

 

3.3

Conversions; Other Matters

37

 

3.4

Interest Rates and Payment Dates

38

 

3.5

Indemnification for Loss

39

 

3.6

Reimbursement for Costs, Etc.

40

 

3.7

Illegality of Funding

41

 

3.8

Option to Fund; Substituted Interest Rate

42

 

3.9

Certificates of Payment and Reimbursement

43

 

3.10

Taxes; Net Payments

43

 

3.11

Facility Fees

46

 

3.12

Letter of Credit Participation Fee

46

 

3.13

Replacement of Lender

47

 

 

 

 

 

 

 

 

4.

REPRESENTATIONS AND WARRANTIES

48

 

4.1

Existence and Power

48

 

4.2

Authority

48

 

4.3

Binding Agreement

48

 

4.4

Litigation

49

 

4.5

No Conflicting Agreements

49

 

4.6

Taxes

49

 

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

 

4.7

Compliance with Applicable Laws; Filings

50

 

4.8

Governmental Regulations

50

 

4.9

Federal Reserve Regulations; Use of Proceeds

50

 

4.10

No Misrepresentation

51

 

4.11

Plans

51

 

4.12

Environmental Matters

51

 

4.13

Financial Statements

52

 

 

 

 

 

 

 

 

5.

CONDITIONS OF LENDING - FIRST LOANS AND LETTERS OF CREDIT ON THE FIRST BORROWING
DATE

52

 

5.1

Evidence of Corporate Action

52

 

5.2

Notes

53

 

5.3

Opinion of Counsel to the Borrower

53

 

5.4

Termination of Existing 2006 Five Year Credit Agreement

53

 

 

 

 

 

 

 

 

6.

CONDITIONS OF LENDING - ALL LOANS AND LETTERS OF CREDIT

53

 

6.1

Compliance

53

 

6.2

Requests

54

 

6.3

Loan Closings

54

 

 

 

 

 

 

 

 

7.

AFFIRMATIVE COVENANTS

54

 

7.1

Legal Existence

54

 

7.2

Taxes

54

 

7.3

Insurance

54

 

7.4

Performance of Obligations

55

 

7.5

Condition of Property

55

 

7.6

Observance of Legal Requirements

55

 

7.7

Financial Statements and Other Information

55

 

7.8

Records

57

 

7.9

Authorizations

57

 

 

 

 

 

 

 

 

8.

NEGATIVE COVENANTS

57

 

8.1

Subsidiary Indebtedness

57

 

8.2

Liens

57

 

8.3

Dispositions

58

 

8.4

Merger or Consolidation, Etc.

58

 

8.5

Acquisitions

59

 

8.6

Restricted Payments

59

 

8.7

Limitation on Upstream Dividends by Subsidiaries

59

 

8.8

Limitation on Negative Pledges

60

 

8.9

Ratio of Consolidated Indebtedness to Total Capitalization

60

 

(ii)

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

9.

DEFAULT

60

 

9.1

Events of Default

60

 

9.2

Remedies

62

 

 

 

 

 

 

 

 

10.

AGENT

64

 

10.1

Appointment and Authority

64

 

10.2

Rights as a Lender

64

 

10.3

Exculpatory Provisions

64

 

10.4

Reliance by Administrative Agent

65

 

10.5

Delegation of Duties

66

 

10.6

Resignation of Administrative Agent

66

 

10.7

Non-Reliance on Administrative Agent and Other Credit Parties

67

 

10.8

No Other Duties, etc.

67

 

 

 

 

 

 

 

 

11.

OTHER PROVISIONS

67

 

11.1

Amendments, Waivers, Etc.

67

 

11.2

Notices

68

 

11.3

No Waiver; Cumulative Remedies

70

 

11.4

Survival of Representations and Warranties

70

 

11.5

Payment of Expenses and Taxes; Indemnified Liabilities

70

 

11.6

Lending Offices

71

 

11.7

Successors and Assigns

71

 

11.8

Counterparts; Electronic Execution of Assignments

75

 

11.9

Set-off and Sharing of Payments

75

 

11.10

Indemnity

76

 

11.11

Governing Law

77

 

11.12

Severability

77

 

11.13

Integration

77

 

11.14

Treatment of Certain Information

78

 

11.15

Acknowledgments

78

 

11.16

Consent to Jurisdiction

79

 

11.17

Service of Process

79

 

11.18

No Limitation on Service or Suit

79

 

11.19

WAIVER OF TRIAL BY JURY

79

 

11.20

Effective Date

80

 

11.21

Patriot Act Notice

80

 

11.22

No Fiduciary Duty

80

 

(iii)

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit

A

List of Commitments

Exhibit

B

Form of Note

Exhibit

C

Form of Borrowing Request

Exhibit

D-1

Form of Opinion of Counsel to the Borrower

Exhibit

D-2

Form of Opinion of Special Counsel to the Borrower

Exhibit

E

Form of Assignment and Assumption

Exhibit

F

Form of Competitive Bid Request

Exhibit

G

Form of Invitation to Bid

Exhibit

H

Form of Competitive Bid

Exhibit

I

Form of Competitive Bid Accept/Reject Letter

Exhibit

J

Form of Letter of Credit Request

Exhibit

K

Form of Commitment Increase Supplement

 

(iv)

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of May 12, 2011, by and among CVS CAREMARK
CORPORATION, a Delaware corporation (the “Borrower”), the Lenders party hereto
from time to time (each a “Lender” and, collectively, the “Lenders”), BARCLAYS
CAPITAL (“Barclays Capital”), the investment banking division of Barclays Bank
PLC, and JPMORGAN CHASE BANK, N.A., as co-syndication agents (in such capacity,
each a “Co-Syndication Agent” and, collectively, the “Co-Syndication Agents”),
BANK OF AMERICA, N.A. and WELLS FARGO BANK, N.A., as co-documentation agents (in
such capacity, each a “Co-Documentation Agent” and, collectively, the
“Co-Documentation Agents”), and THE BANK OF NEW YORK MELLON (“BNY Mellon”), as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).

 

1.                                    DEFINITIONS AND PRINCIPLES OF CONSTRUCTION

 

1.1                            Definitions

 

When used in any Loan Document (as defined below), each of the following terms
shall have the meaning ascribed thereto unless the context otherwise
specifically requires:

 

“ABR Advances”: the Revolving Credit Loans (or any portions thereof) at such
time as they (or such portions) are made or are being maintained at a rate of
interest based upon the Alternate Base Rate.

 

“Accumulated Funding Deficiency”: as defined in Section 302 of ERISA.

 

“Acquisition”: with respect to any Person, the purchase or other acquisition by
such Person, by any means whatsoever, of (a) stock of, or other equity
securities of, any other Person if, immediately thereafter, such other Person
would be either a consolidated subsidiary of such Person or otherwise under the
control of such Person, or (b) any business, going concern or division or
segment thereof, or all or substantially all of the assets thereof, provided
that no redemption, retirement, purchase or acquisition by any Person of the
stock or other equity securities of such Person shall be deemed to constitute an
Acquisition.

 

“Administrative Agent”: as defined in the preamble.

 

“Administrative Questionnaire”: an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Advance”: as defined in Section 3.8(b).

 

“Affiliate”: with respect to any Person at any time and from time to time, any
other Person (other than a wholly-owned subsidiary of such Person) which, at
such time (a) controls such Person, (b) is controlled by such Person or (c) is
under common control with such Person.  The term “control”, as used in this
definition with respect to any Person, means the power, whether direct or
indirect through one or more intermediaries, to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities or other interests, by contract or otherwise.

 

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

“Aggregate Commitment Amount”: at any time, the sum of the Commitment Amounts of
the Lenders at such time under this Agreement.  The Aggregate Commitment Amount
on the Effective Date is $1,250,000,000.

 

“Aggregate Credit Exposure”: at any time, the sum at such time of (a) the
aggregate Committed Credit Exposure of the Lenders at such time under this
Agreement and (b) the aggregate outstanding principal balance of all Competitive
Bid Loans at such time under this Agreement.

 

“Agreement”: this Credit Agreement, as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Alternate Base Rate”: for any day, a rate per annum equal to the greatest of
(a) the BNY Mellon Rate in effect on such day, (b) 0.50% plus the Federal Funds
Effective Rate (rounded, if necessary, to the nearest l/100th of 1% or, if there
is no nearest 1/100 of 1%, then to the next higher 1/100 of 1%) in effect on
such day, and (c) the Eurodollar Rate in effect on such day for a one month
interest period commencing on such day (or if such day is not a Business Day,
the immediately preceding Business Day), calculated in the manner provided in
the definition of “Eurodollar Rate”, plus 1%.  Any change in the Alternate Base
Rate due to a change in the BNY Mellon Rate, the Federal Funds Effective Rate or
the Eurodollar Rate shall be effective from and including the effective date of
such change in the BNY Mellon Rate, the Federal Funds Effective Rate or the
Eurodollar Rate, respectively.  If for any reason the Administrative Agent shall
determine (which determination shall be conclusive absent clearly demonstrable
error) that it is unable to ascertain the Federal Funds Effective Rate for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms hereof, the Alternate Base
Rate shall be determined without regard to clause (b) until the circumstances
giving rise to such inability no longer exist.

 

“Applicable Margin”: (i) with respect to the unpaid principal balance of ABR
Advances, the applicable percentage set forth below in the column entitled “ABR
Advances”, (ii) with respect to the unpaid principal balance of Eurodollar
Advances, the applicable percentage set forth below in the column entitled
“Eurodollar Advances”, (iii) with respect to the Facility Fee, the applicable
percentage set forth below in the column entitled “Facility Fee”, (iv) with
respect to the Letter of Credit Participation Fee payable in respect of standby
Letters of Credit, the applicable percentage set forth below in the column
entitled “Participation Fee - Standby”, and (v) with respect to the Letter of
Credit Participation Fee payable in respect of commercial Letters of Credit, the
applicable percentage set forth below in the column entitled “Participation Fee
- Commercial”, in each case opposite the applicable Pricing Level:

 

2

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Pricing Level

ABR
Advances

Eurodollar
Advances

Facility
Fee

Participation
Fee -
Standby

Participation
Fee –
Commercial

Pricing Level I

0.000%

1.000%

0.125%

1.000%

0.500%

 

 

 

 

 

 

Pricing Level II

0.100%

1.100%

0.150%

1.100%

0.550%

 

 

 

 

 

 

Pricing Level III

0.200%

1.200%

0.175%

1.200%

0.600%

 

 

 

 

 

 

Pricing Level IV

0.275%

1.275%

0.225%

1.275%

0.6375%

 

 

 

 

 

 

Pricing Level V

0.450%

1.450%

0.300%

1.450%

0.725%

 

 

 

 

 

 

Pricing Level VI

0.900%

1.900%

0.350%

1.900%

0.950%

 

 

 

 

 

 

 

Decreases in the Applicable Margin resulting from a change in Pricing Level
shall become effective upon the delivery by the Borrower to the Administrative
Agent of a notice pursuant to Section 7.7(d).  Increases in the Applicable
Margin resulting from a change in Pricing Level shall become effective on the
effective date of any downgrade or withdrawal in the rating by Moody’s or S&P of
the senior unsecured long term debt rating of the Borrower.

 

“Approved Fund”: any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.

 

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.7(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.

 

“Benefited Lender”: as defined in Section 11.9(b).

 

“BNY Mellon”: as defined in the preamble.

 

“BNY Mellon Rate”: a rate of interest per annum equal to the rate of interest
publicly announced in New York City by BNY Mellon from time to time as its prime
commercial lending rate, such rate to be adjusted automatically (without notice)
on the effective date of any change in such publicly announced rate.

 

“Borrower”: as defined in the preamble.

 

“Borrower Materials”: as defined in Section 7.7.

 

“Borrowing Date”: (i) in respect of Revolving Credit Loans, any Domestic
Business Day or Eurodollar Business Day, as the case may be, on which the
Lenders shall make Revolving Credit Loans pursuant to a Borrowing Request or
pursuant to a Mandatory Borrowing,

 

3

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

(ii) in respect of Competitive Bid Loans, any Domestic Business Day on which a
Lender shall make a Competitive Bid Loan pursuant to a Competitive Bid Request,
(iii) in respect of Swing Line Loans, any Domestic Business Day on which the
Swing Line Lender shall make a Swing Line Loan pursuant to a Borrowing Request
and (iv) in respect of Letters of Credit, any Domestic Business Day on which the
Issuer shall issue a Letter of Credit pursuant to a Letter of Credit Request.

 

“Borrowing Request”: a request for Revolving Credit Loans or Swing Line Loans in
the form of Exhibit C.

 

“Change of Control”: any of the following:

 

(i)         any Person or group (as such term is used in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended), (a) shall have or acquire
beneficial ownership of securities having 30% or more of the ordinary voting
power of the Borrower or (b) shall possess, directly or indirectly, the power to
direct or cause the direction of the management and policies of the Borrower,
whether through the ownership of voting securities, by contract or otherwise; or

 

(ii)        the Continuing Directors shall cease for any reason to constitute a
majority of the board of directors of the Borrower then in office.

 

“Co-Documentation Agent” and Co-Documentation Agents”: as defined in the
preamble.

 

“Commitment”: in respect of any Lender, such Lender’s undertaking to make
Revolving Credit Loans, subject to the terms and conditions hereof, in an
aggregate outstanding principal amount not to exceed the Commitment Amount of
such Lender.

 

“Commitment Amount”: at any time and with respect to any Lender, the amount set
forth adjacent to such Lender’s name under the heading “Commitment Amount” in
Exhibit A at such time or, in the event that such Lender is not listed on
Exhibit A, the “Commitment Amount” which such Lender shall have assumed from
another Lender in accordance with Section 11.7 on or prior to such time, as the
same may be adjusted from time to time pursuant to Section 2.6 and Section 11.7.

 

“Commitment Increase Supplement”: a Commitment Increase Supplement substantially
in the form of Exhibit K.

 

“Commitment Percentage”: at any time and with respect to any Lender, a fraction
the numerator of which is such Lender’s Commitment Amount at such time, and the
denominator of which is the Aggregate Commitment Amount at such time.

 

“Commitment Period”: the period commencing on the Effective Date and ending on
the Commitment Termination Date, or on such earlier date as all of the
Commitments shall have been terminated in accordance with the terms hereof.

 

4

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------

 


 

“Commitment Termination Date”: the earlier of (i) May 12, 2015 (subject to
extension as provided in Section 2.12) and (ii) the date on which the Loans
shall become due and payable, whether by acceleration, notice of intention to
prepay or otherwise.

 

“Committed Credit Exposure”: with respect to any Lender at any time, the sum at
such time of (a) the outstanding principal balance of such Lender’s Revolving
Credit Loans, (b) the Swing Line Exposure of such Lender and (c) the Letter of
Credit Exposure of such Lender.

 

“Compensatory Interest Payment”: as defined in Section 3.4(c).

 

“Competitive Bid”: an offer by a Lender, in the form of Exhibit H, to make one
or more Competitive Bid Loans.

 

“Competitive Bid Accept/Reject Letter”: a notification made by the Borrower
pursuant to Section 2.4(d) in the form of Exhibit I.

 

“Competitive Bid Loan”: as defined in Section 2.4(a).

 

“Competitive Bid Rate”: as to any Competitive Bid made by a Lender pursuant to
Section 2.4(b), the fixed rate of interest (which shall be expressed in the form
of a decimal to no more than four decimal places) offered by such Lender and
accepted by the Borrower.

 

“Competitive Bid Request”: a request by the Borrower, in the form of Exhibit F,
for Competitive Bids.

 

“Competitive Interest Period”: as to any Competitive Bid Loan, the period
commencing on the date of such Competitive Bid Loan and ending on the date
requested in the Competitive Bid Request with respect thereto, which shall not
be earlier than 3 days after the date of such Competitive Bid Loan or later than
180 days after the date of such Competitive Bid Loan, provided that if any
Competitive Interest Period would end on a day other than a Domestic Business
Day, such Interest Period shall be extended to the next succeeding Domestic
Business Day, unless such next succeeding Domestic Business Day would be a date
on or after the Commitment Termination Date, in which case such Competitive
Interest Period shall end on the next preceding Domestic Business Day.  Interest
shall accrue from and including the first day of a Competitive Interest Period
to but excluding the last day of such Competitive Interest Period.

 

“Consolidated”: the Borrower and the Subsidiaries on a consolidated basis in
accordance with GAAP.

 

“Contingent Obligation”: as to any Person (the “secondary obligor”), any
obligation of such secondary obligor (a) guaranteeing or in effect guaranteeing
any return on any investment made by another Person, or (b) guaranteeing or in
effect guaranteeing any Indebtedness, lease, dividend or other obligation
(“primary obligation”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of such
secondary obligor, whether or not contingent, (i) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor,
(ii) to advance or supply funds (A) for the purchase or payment of any such
primary obligation or (B) to maintain working capital or equity capital of

 

5

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the beneficiary of any such primary obligation of
the ability of the primary obligor to make payment of such primary obligation,
(iv) otherwise to assure or hold harmless the beneficiary of such primary
obligation against loss in respect thereof, and (v) in respect of the
Indebtedness of any partnership in which such secondary obligor is a general
partner, except to the extent that such Indebtedness of such partnership is
nonrecourse to such secondary obligor and its separate Property, provided that
the term “Contingent Obligation” shall not include the indorsement of
instruments for deposit or collection in the ordinary course of business.

 

“Continuing Director”: any member of the board of directors of the Borrower who
(i) is a member of that board of directors on the Effective Date or (ii) was
nominated for election by the board of directors a majority of whom were
directors on the Effective Date or whose election or nomination for election was
previously approved by one or more of such directors.

 

“Control Person”: as defined in Section 3.6.

 

“Convert”, “Conversion” and “Converted”: each, a reference to a conversion
pursuant to Section 3.3 of one Type of Revolving Credit Loan into another Type
of Revolving Credit Loan.

 

“Costs”: as defined in Section 3.6.

 

“Co-Syndication Agent” and Co-Syndication Agents”: as defined in the preamble.

 

“Credit Exposure”: with respect to any Lender at any time, the sum at such time
of (a) the Committed Credit Exposure of such Lender at such time under this
Agreement and (b) the outstanding principal balance of all Competitive Bid Loans
of such Lender at such time under this Agreement.

 

“Credit Parties” means the Administrative Agent, the Co-Syndication Agents, the
Co-Documentation Agents, the Swing Line Lender, the Issuer and the Lenders.

 

“Default”: any of the events specified in Section 9.1, whether any requirement
for the giving of notice, the lapse of time, or both, or any other condition,
has been satisfied.

 

“Defaulting Lender”: any Lender, as reasonably determined by the Administrative
Agent, that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swing Line Loans within three Business Days of the date
required to be funded by it hereunder, unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, (b) notified
the Borrower or any Credit Party in writing that it does not intend to comply
with any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or generally under other agreements in which it
commits to extend credit, unless

 

6

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied, (c) failed, three Business
Days after written request by the Administrative Agent (based on the reasonable
belief that it may not fulfill its funding obligation), to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swing Line Loans, provided that such Lender shall cease to be a Defaulting
Lender under this clause (c) upon receipt by the Administrative Agent of such
confirmation, (d) otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless the subject of a good faith
dispute, or (e) (i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, interim receiver, receiver and manager,
administrator, liquidator, conservator, trustee or custodian appointed for it,
or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, interim receiver, receiver and manager,
administrator, liquidator, conservator, trustee or custodian appointed for it,
or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, provided that
a Lender shall not qualify as a Defaulting Lender solely as a result of the
acquisition or maintenance of an ownership interest in such Lender or its parent
company, or of the exercise of control over such Lender or any Person
controlling such Lender, by a Governmental Authority or instrumentality thereof.

 

“Disposition”: with respect to any Person, any sale, assignment, transfer or
other disposition by such Person by any means, of:

 

(a)        the Stock of, or other equity interests of, any other Person,

 

(b)        any business, operating entity, division or segment thereof, or

 

(c)        any other Property of such Person, other than (i) the sale of
inventory (other than in connection with bulk transfers), (ii) the disposition
of equipment and (iii) the sale of cash investments.

 

“Dividend Restrictions”: as defined in Section 8.7.

 

“Dollar” or “$”: lawful currency of the United States of America.

 

“Domestic Business Day”: any day other than a Saturday, Sunday or a day which in
New York City is a legal holiday or a day on which banking institutions are
authorized or required by law or other governmental action to close.

 

“Effective Date”: as defined in Section 11.20.

 

7

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

“Eligible Assignee”: a Person that is a permitted assignee under
Section 11.7(b) that has received the consent of each party whose consent is
required under Section 11.7(b).

 

“Employee Benefit Plan”: an employee benefit plan, within the meaning of
Section 3(3) of ERISA, maintained, sponsored or contributed to by the Borrower,
any Subsidiary or any ERISA Affiliate.

 

“Environmental Laws”: all laws, rules, regulations, codes, ordinances, orders,
decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability”: as to any Person, any liability, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of such Person directly or
indirectly resulting from or based upon (i) violation of any Environmental Law,
(ii) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (iii) exposure to any Hazardous Materials,
(iv) the release or threatened release of any Hazardous Materials into the
environment or (v) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, or any successor thereto, and the rules and regulations issued
thereunder, as from time to time in effect.

 

“ERISA Affiliate”: when used with respect to an Employee Benefit Plan, ERISA,
the PBGC or a provision of the Internal Revenue Code pertaining to employee
benefit plans, any Person that is a member of any group of organizations within
the meaning of Sections 414(b) or (c) of the Internal Revenue Code or, solely
with respect to the applicable provisions of the Internal Revenue Code, Sections
414(m) or (o) of the Internal Revenue Code, of which the Borrower or any
Subsidiary is a member.

 

“Eurodollar Advance”: a portion of the Revolving Credit Loans selected by the
Borrower to bear interest during a Eurodollar Interest Period selected by the
Borrower at a rate per annum based upon a Eurodollar Rate determined with
reference to such Interest Period, all pursuant to and in accordance with
Section 2.1 or Section 3.3.

 

“Eurodollar Business Day”: any Domestic Business Day, other than a Domestic
Business Day on which banks are not open for dealings in Dollar deposits in the
interbank eurodollar market.

 

“Eurodollar Interest Period”: the period commencing on any Eurodollar Business
Day selected by the Borrower in accordance with Section 2.3 or Section 3.3 and
ending one, two, three or six months thereafter, as selected by the Borrower in
accordance with either such Sections, subject to the following:

 

8

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

(i)         if any Eurodollar Interest Period would otherwise end on a day which
is not a Eurodollar Business Day, such Interest Period shall be extended to the
immediately succeeding Eurodollar Business Day unless the result of such
extension would be to carry the end of such Interest Period into another
calendar month, in which event such Interest Period shall end on the Eurodollar
Business Day immediately preceding such day; and

 

(ii)        if any Eurodollar Interest Period shall begin on the last Eurodollar
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period),
such Interest Period shall end on the last Eurodollar Business Day of such
latter calendar month.

 

“Eurodollar Rate”: with respect to any Eurodollar Advance or any ABR Advance, to
the extent such ABR Advance is based on a Eurodollar Rate, for any Interest
Period, an interest rate per annum equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.

 

“Event of Default”: any of the events specified in Section 9.1, provided that
any requirement for the giving of notice, the lapse of time, or both, or any
other condition has been satisfied.

 

“Excluded Taxes”: with respect to the Administrative Agent, any Lender, the
Issuer or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder or any other Loan Document, (a) Taxes
imposed on or measured by its overall net income (however denominated), and
franchise Taxes imposed on it (in lieu of net income Taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits Taxes imposed by the United States of America, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 3.13), any withholding Tax that (i) is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party hereto
(or designates a new lending office), (ii) is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Regulatory Change) to
comply with Section 3.10, except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Tax pursuant to Section 3.10, or (iii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Regulatory Change, except for a Regulatory Change relating to the
implementation of FATCA) to comply with Section 3.10 and (d) any Taxes imposed
under FATCA (or any amended or successor version of FATCA that is substantively
comparable and not materially more onerous to comply with).

 

“Existing Commitment Termination Date”: as defined in Section 2.12(a).

 

“Existing 2006 Five Year Credit Agreement”: the Five Year Credit Agreement,
dated as of May 12, 2006, by and among the Borrower, the lenders party thereto,
Bank of America, N.A., Barclays Capital, as successor to Lehman Brothers Inc.,
and Wachovia Bank, National Association, as co-syndication agents, KeyBank
National Association, as documentation agent, and

 

9

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

BNY Mellon (formerly The Bank of New York), as administrative agent, as the same
may be amended, supplemented, replaced or otherwise modified from time to time.

 

“Existing 2007 Five Year Credit Agreement”: the Five Year Credit Agreement,
dated as of March 12, 2007, by and among the Borrower, the lenders party
thereto, Bank of America, N.A., Barclays Capital, as successor to Lehman
Commercial Paper Inc, and Wachovia Bank, National Association, as co-syndication
agents, Morgan Stanley Senior Funding, Inc., as documentation agent, and BNY
Mellon (formerly The Bank of New York), as administrative agent, as the same may
be amended, supplemented, replaced or otherwise modified from time to time.

 

“Existing 2010 Three Year Credit Agreement”: the Three Year Credit Agreement,
dated as of May 27, 2010, by and among the Borrower, the lenders party thereto,
Barclays Capital and JPMorgan Chase Bank, N.A., as co-syndication agents, Bank
of America, N.A. and Wells Fargo Bank, N.A., as co-documentation agents, and BNY
Mellon, as administrative agent, as the same may be amended, supplemented,
replaced or otherwise modified from time to time.

 

“Expiration Date”: the first date, occurring on or after the date the
Commitments shall have terminated or been terminated in accordance herewith,
upon which there shall be no Loans or Letters of Credit outstanding.

 

“Extension Date”: as defined in Section 2.12(a).

 

“Extension Request”: as defined in Section 2.12(a).

 

“Facility Fee”: as defined in Section 3.11(a).

 

“FATCA”: Sections 1471 through 1474 of the Internal Revenue Code and any
regulations (whether temporary or proposed) that are issued thereunder or
official governmental interpretations thereof.

 

“Federal Funds Effective Rate”: for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Domestic Business Day, for the next preceding Domestic Business
Day) by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Domestic Business Day, the average (rounded, if
necessary, to the nearest 1/100 of 1% or, if there is no nearest 1/100 of 1%,
then to the next higher 1/100 of 1%) of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by the Administrative Agent.

 

“Fees”: as defined in Section 3.2(a).

 

“Financial Statements”: as defined in Section 4.13.

 

“Foreign Lender”: any Lender or Issuer that is not a United States person within
the meaning of Section 7701(a)(30) of the Internal Revenue Code.

 

10

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

“GAAP”: generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or such other principles as may be approved by a
significant segment of the accounting profession, which are applicable to the
circumstances as of the date of determination, consistently applied.

 

“Governmental Authority”: any foreign, federal, state, municipal or other
government, or any department, commission, board, bureau, agency, public
authority or instrumentality thereof, or any court or arbitrator.

 

“Hazardous Materials”: all explosive or radioactive substances or wastes and all
hazardous or toxic substances, wastes or other pollutants, including petroleum
or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Highest Lawful Rate”: as to any Lender, the maximum rate of interest, if any,
which at any time or from time to time may be contracted for, taken, charged or
received on the Loans or the Notes or which may be owing to such Lender pursuant
to this Agreement under the laws applicable to such Lender and this Agreement.

 

“Increasing Lender”: as defined in Section 2.6(d).

 

“Indebtedness”: as to any Person at a particular time, all items of such Person
which constitute, without duplication, (a) indebtedness for borrowed money or
the deferred purchase price of Property (other than trade payables and accrued
expenses incurred in the ordinary course of business), (b) indebtedness
evidenced by notes, bonds, debentures or similar instruments, (c) indebtedness
with respect to any conditional sale or other title retention agreement,
(d) indebtedness arising under acceptance facilities and the amount available to
be drawn under all letters of credit (excluding for purposes of Section 8.1 and
Section 8.9 letters of credit obtained in the ordinary course of business by the
Borrower or any Subsidiary) issued for the account of such Person and, without
duplication, all drafts drawn thereunder to the extent such Person shall not
have reimbursed the issuer in respect of the issuer’s payment of such drafts,
(e) that portion of any obligation of such Person, as lessee, which in
accordance with GAAP is required to be capitalized on a balance sheet of such
Person, (f) all indebtedness described in (a) - (e) above secured by any Lien on
any Property owned by such Person even though such Person shall not have assumed
or otherwise become liable for the payment thereof (other than carriers’,
warehousemen’s, mechanics’, repairmen’s or other like non-consensual Liens
arising in the ordinary course of business), and (g) Contingent Obligations in
respect of any indebtedness described in items (a) - (f) above, provided that,
for purposes of this definition, Indebtedness shall not include Intercompany
Debt and obligations in respect of interest rate caps, collars, exchanges, swaps
or other, similar agreements.

 

“Indemnified Liabilities”: as defined in Section 11.5.

 

“Indemnified Person”: as defined in Section 11.10.

 

11

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

“Indemnified Taxes”: Taxes other than Excluded Taxes and Other Taxes.

 

“Intercompany Debt”: (i) Indebtedness of the Borrower to one or more of the
Subsidiaries of the Borrower and (ii) Indebtedness of one or more of the
Subsidiaries of the Borrower to the Borrower or any one or more of the other
Subsidiaries of the Borrower.

 

“Intercompany Disposition”: a Disposition by the Borrower or any of the
Subsidiaries of the Borrower to the Borrower or to any of the other Subsidiaries
of the Borrower.

 

“Interest Payment Date”: (i) as to any ABR Advance, the last day of each March,
June, September and December, commencing on the first of such days to occur
after such ABR Advance is made or any Eurodollar Advance is converted to an ABR
Advance, (ii) as to any Swing Line Loan, the day on which the outstanding
principal balance of such Swing Line Loan shall become due and payable in
accordance with Section 2.2(a), (iii) as to any Eurodollar Advance in respect of
which the Borrower has selected a Eurodollar Interest Period of one, two or
three months, the last day of such Eurodollar Interest Period, (iv) as to any
Competitive Bid Loan in respect of which the Borrower has selected a Competitive
Interest Period of 90 days or less the last day of such Competitive Interest
Period and (v) as to any Eurodollar Advance or Competitive Bid Loan in respect
of which the Borrower has selected an Interest Period greater than three months
or 90 days, as the case may be, the last day of the third month or the 90th day,
as the case may be, of such Interest Period and the last day of such Interest
Period.

 

“Interest Period”: a Eurodollar Interest Period, a Swing Line Interest Period or
a Competitive Interest Period, as the case may be.

 

“Internal Revenue Code”: the Internal Revenue Code of 1986, as amended from time
to time, or any successor thereto, and the rules and regulations issued
thereunder, as from time to time in effect.

 

“Invitation to Bid”: an invitation by the Administrative Agent to the Lenders to
make Competitive Bids in the form of Exhibit G.

 

“issue” or “issuance”: when used with respect to a Letter of Credit, shall be
deemed to include any increase in the amount of such Letter of Credit.

 

“Issuer”: BNY Mellon.

 

“Lender”: as defined in the preamble; such term to also include the Swing Line
Lender and the Issuer where the context hereof requires or permits such
inclusion.

 

“Letter of Credit”: as defined in Section 2.8.

 

“Letter of Credit Commitment”: the commitment of the Issuer to issue Letters of
Credit in accordance with the terms hereof in an aggregate outstanding face
amount not exceeding $250,000,000 (or, if less, the Aggregate Commitment Amount)
at any time, as the same may be reduced pursuant to Section 2.6.

 

12

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

“Letter of Credit Exposure”: at any time, (a) in respect of all Lenders, the
sum, without duplication, of (i) the maximum aggregate amount which may be drawn
under all unexpired Letters of Credit at such time (whether the conditions for
drawing thereunder have or may be satisfied), (ii) the aggregate amount, at such
time, of all unpaid drafts (which have not been dishonored) drawn under all
Letters of Credit, and (iii) the aggregate unpaid principal amount of the
Reimbursement Obligations at such time, and (b) in respect of any Lender, an
amount equal to such Lender’s Commitment Percentage at such time multiplied by
the amount determined under clause (a) of this definition.

 

“Letter of Credit Participation”: with respect to each Lender, its obligations
to the Issuer under Section 2.9.

 

“Letter of Credit Participation Fee”: as defined in Section 3.12.

 

“Letter of Credit Request”: a request in the form of Exhibit J.

 

“LIBO Rate”: with respect to any Eurodollar Advance for any Interest Period, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars in minimum amounts of at least $5,000,000 for a period equal to such
Interest Period which appears on the Reuters Screen LIBOR01 (or any successor
page) at approximately 11:00 a.m. (London time) two Eurodollar Business Days
prior to the first day of such Interest Period.  If, for any reason, such rate
does not appear on the Reuters Screen LIBOR01 (or any successor page), then
“LIBO Rate” shall be the rate of interest per annum as determined by the
Administrative Agent, equal to the rate quoted by BNY Mellon (as reported by BNY
Mellon to the Administrative Agent) to leading banks in the London interbank
market as the rate at which BNY Mellon is offering Dollar deposits in an amount
approximately equal to its Commitment Percentage of such Eurodollar Advance with
a maturity comparable to such Interest Period at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period.  Each calculation by the Administrative Agent of the LIBO Rate shall be
conclusive and binding for all purposes, absent manifest error.

 

“Lien”: any mortgage, pledge, hypothecation, assignment, lien, deposit
arrangement, charge, encumbrance or other security arrangement or security
interest of any kind, or the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement.

 

“Loan”: a Revolving Credit Loan, a Competitive Bid Loan or a Swing Line Loan, as
the case may be.

 

“Loan Documents”: this Agreement and, upon the execution and delivery thereof,
the Notes, if any, and the Reimbursement Agreements.

 

“Loans”: the Revolving Credit Loans, the Competitive Bid Loans and the Swing
Line Loans.

 

“Mandatory Borrowing”: as defined in Section 2.2(b).

 

13

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

“Margin Stock”: any “margin stock”, as said term is defined in Regulation U of
the Board of Governors of the Federal Reserve System, as the same may be amended
or supplemented from time to time.

 

“Material Adverse”: with respect to any change or effect, a material adverse
change in, or effect on, as the case may be, (i) the financial condition,
operations, business, or Property of the Borrower and the Subsidiaries taken as
a whole, (ii) the ability of the Borrower to perform its obligations under the
Loan Documents, or (iii) the ability of the Administrative Agent, the Issuer or
any Lender to enforce the Loan Documents.

 

“Moody’s”: Moody’s Investors Service, Inc., or any successor thereto.

 

“Multiemployer Plan”: a Pension Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Negotiated Rate”: with respect to each Swing Line Loan, the rate per annum
agreed to in writing by the Borrower and the Swing Line Lender as the interest
rate which such Swing Line Loan shall bear.

 

“Net Worth”: at any date of determination, the sum of all amounts which would be
included under shareholders’ equity on a Consolidated balance sheet of the
Borrower and the Subsidiaries determined in accordance with GAAP as at such
date.

 

“New Lender”: as defined in Section 2.6(d).

 

“Non-Extending Lender”: as defined in Section 2.12(b).

 

“Note”: with respect to each Lender that has requested one, a promissory note
evidencing such Lender’s Loans payable to the order of such Lender (or, if
required by such Lender, to such Lender and its registered assigns),
substantially in the form of Exhibit B.

 

“Other Taxes”: all present or future stamp or documentary Taxes or any other
excise or property Taxes, charges or similar levies arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document.

 

“Participant”: as defined in Section 11.7(d).

 

“Participant Register”: as defined in Section 11.7(d).

 

“Patriot Act”: as defined in Section 11.21.

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, or any Governmental Authority succeeding to the
functions thereof.

 

14

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

“Pension Plan”: at any time, any Employee Benefit Plan (including a
Multiemployer Plan) subject to Section 302 of ERISA or Section 412 of the
Internal Revenue Code, the funding requirements of which are, or at any time
within the six years immediately preceding the time in question, were in whole
or in part, the responsibility of the Borrower, any Subsidiary or an ERISA
Affiliate.

 

“Person”: any individual, firm, partnership, limited liability company, joint
venture, corporation, association, business trust, joint stock company,
unincorporated association, trust, Governmental Authority or any other entity,
whether acting in an individual, fiduciary, or other capacity, and for the
purpose of the definition of “ERISA Affiliate”, a trade or business.

 

“Platform”: as defined in Section 7.7.

 

“Pricing Level”: Pricing Level I, Pricing Level II, Pricing Level III, Pricing
Level IV, Pricing Level V or Pricing Level VI, as the case may be.

 

“Pricing Level I”: any time when the senior unsecured long term debt rating of
the Borrower by (x) S&P is A or higher or (y) Moody’s is A2 or higher.

 

“Pricing Level II”: any time when (i) the senior unsecured long term debt rating
of the Borrower by (x) S&P is A- or higher or (y) Moody’s is A3 or higher and
(ii) Pricing Level I does not apply.

 

“Pricing Level III”: any time when (i) the senior unsecured long term debt
rating of the Borrower by (x) S&P is BBB+ or higher or (y) Moody’s is Baa1 or
higher and (ii) neither Pricing Level I nor II applies.

 

“Pricing Level IV”: any time when (i) the senior unsecured long term debt rating
of the Borrower by (x) S&P is BBB or higher or (y) Moody’s is Baa2 or higher and
(ii) none of Pricing Level I, II or III applies.

 

“Pricing Level V”: any time when (i) the senior unsecured long term debt rating
of the Borrower by (x) S&P is BBB- or higher or (y) Moody’s is Baa3 or higher
and (ii) none of Pricing Level I, II, III or IV applies.

 

“Pricing Level VI”: any time when none of Pricing Level I, II, III, IV or V
applies.

 

Notwithstanding each definition of Pricing Level set forth above, if at any time
the senior unsecured long term debt ratings of the Borrower by S&P and Moody’s
differ by more than one equivalent rating level, then the applicable Pricing
Level shall be determined based upon the lower such rating adjusted upwards to
the next higher rating level.

 

“Principal Office”: from time to time, the principal office of BNY Mellon,
located on the date hereof in New York, New York.

 

15

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

“Prohibited Transaction”: a transaction that is prohibited under Section 4975 of
the Internal Revenue Code or Section 406 of ERISA and not exempt under
Section 4975 of the Internal Revenue Code or Section 408 of ERISA.

 

“Property”: in respect of any Person, all types of real, personal or mixed
property and all types of tangible or intangible property owned or leased by
such Person.

 

“Regulatory Change”: the occurrence, after the date hereof, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that, notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case,
pursuant to Basel III, in the case of each of clauses (i) and (ii), shall be
deemed to be a “Regulatory Change”, regardless of the date enacted, adopted or
issued, but only if any such requirements are generally applicable to (and for
which reimbursement is generally being sought by the Lenders in respect of)
credit transactions similar to this transaction from similarly situated
borrowers (which are parties to credit or loan documentation containing a
provision similar to this definition), as determined by the Lenders in their
respective reasonable discretion.

 

“Reimbursement Agreement”: as defined in Section 2.8(b).

 

“Reimbursement Obligations”: all obligations and liabilities of the Borrower due
and to become due (a) under the Reimbursement Agreements and (b) hereunder in
respect of Letters of Credit.

 

“Related Parties”: with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Replaced Lender”: as defined in Section 3.13.

 

“Replacement Lender”: as defined in Section 3.13.

 

“Reportable Event”: with respect to any Pension Plan, (a) any event set forth in
Sections 4043(c) (other than a Reportable Event as to which the 30 day notice
requirement is waived by the PBGC under applicable regulations), 4062(e) or
4063(a) of ERISA, or the regulations thereunder, (b) an event requiring the
Borrower, any Subsidiary or any ERISA Affiliate to provide security to a Pension
Plan under Section 401(a)(29) of the Internal Revenue Code, or (c) the failure
to make any payment required by Section 412(m) of the Internal Revenue Code.

 

16

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

“Required Lenders”: (a) at any time prior to the Commitment Termination Date or
such earlier date as all of the Commitments shall have terminated or been
terminated in accordance herewith, Lenders having Commitment Amounts equal to or
more than 51% of the Aggregate Commitment Amount, and (b) at all other times,
Lenders having Credit Exposure equal to or more than 51% of the Aggregate Credit
Exposure.

 

“Restricted Payment”: with respect to any Person, any of the following, whether
direct or indirect: (a) the declaration or payment by such Person of any
dividend or distribution on any class of Stock of such Person, other than a
dividend payable solely in shares of that class of Stock to the holders of such
class, (b) the declaration or payment by such Person of any distribution on any
other type or class of equity interest or equity investment in such Person, and
(c) any redemption, retirement, purchase or acquisition of, or sinking fund or
other similar payment in respect of, any class of Stock of, or other type or
class of equity interest or equity investment in, such Person.

 

“Restrictive Agreement”: as defined in Section 8.7.

 

“Revolving Credit Loans”: as defined in Section 2.1(a).

 

“S&P”: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor thereto.

 

“Solvent”: with respect to any Person on a particular date, the condition that
on such date, (i) the fair value of the Property of such Person is greater than
the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (ii) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature, and (iv) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s Property would constitute an unreasonably small amount of
capital.  For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability after taking
into account probable payments by co-obligors.

 

“Special Counsel”: such counsel as the Administrative Agent may engage from time
to time.

 

“Statutory Reserve Rate”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board of Governors of the Federal Reserve System to which the Administrative
Agent is subject for eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D) of the Board of Governors of the
Federal Reserve System, as amended. Such reserve percentages shall include those
imposed pursuant to

 

17

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

Regulation D.  Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“Subsidiary”: at any time and from time to time, any corporation, association,
partnership, limited liability company, joint venture or other business entity
of which the Borrower and/or any Subsidiary of the Borrower, directly or
indirectly at such time, either (a) in respect of a corporation, owns or
controls more than 50% of the outstanding stock having ordinary voting power to
elect a majority of the board of directors or similar managing body,
irrespective of whether a class or classes shall or might have voting power by
reason of the happening of any contingency, or (b) in respect of an association,
partnership, limited liability company, joint venture or other business entity,
is entitled to share in more than 50% of the profits and losses, however
determined.

 

“Swing Line Commitment”: the commitment of the Swing Line Lender to make Swing
Line Loans in accordance with the terms hereof in an aggregate outstanding
principal amount not exceeding $125,000,000 (or, if less, the Aggregate
Commitment Amount) at any time, as the same may be reduced pursuant to
Section 2.6.

 

“Swing Line Commitment Period”: the period from the Effective Date to, but
excluding, the Swing Line Termination Date.

 

“Swing Line Exposure”: at any time, in respect of any Lender, an amount equal to
the aggregate principal balance of Swing Line Loans at such time multiplied by
such Lender’s Commitment Percentage at such time).

 

“Swing Line Interest Period”: as to any Swing Line Loan, the period commencing
on the date of such Swing Line loan and ending on the date set forth by the
Borrower in the Borrowing Request with respect to such Swing Line Loan, provided
that the last day of any Swing Line Interest Period shall not be earlier than
one day after the date of such Swing Line Loan or later than 7 days after the
date of such Swing Line Loan and in no event later than the Swing Line
Termination Date, and provided further that if any Swing Line Interest Period
would end on a day other than a Domestic Business Day, such Interest Period
shall be extended to the next succeeding Domestic Business Day.

 

“Swing Line Lender”: BNY Mellon.

 

“Swing Line Loan” and “Swing Line Loans”: as defined in Section 2.2(a).

 

“Swing Line Maturity Date”: as defined in Section 2.2(a).

 

“Swing Line Participation Amount”: as defined in Section 2.2(c).

 

“Swing Line Termination Date”: the date which is 7 Domestic Business Days prior
to the Commitment Termination Date.

 

18

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

“Tangible Net Worth”: at any date of determination, Net Worth less all assets of
the Borrower and its Subsidiaries included in such Net Worth, determined on a
Consolidated basis at such date, that would be classified as intangible assets
in accordance with GAAP.

 

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Termination Event”: with respect to any Pension Plan, (a) a Reportable Event,
(b) the termination of a Pension Plan under Section 4041(c) of ERISA, or the
filing of a notice of intent to terminate a Pension Plan under
Section 4041(c) of ERISA, or the treatment of a Pension Plan amendment as a
termination under Section 4041(e) of ERISA (except an amendment made after such
Pension Plan satisfies the requirement for a standard termination under
Section 4041(b) of ERISA), (c) the institution of proceedings by the PBGC to
terminate a Pension Plan under Section 4042 of ERISA, or (d) the appointment of
a trustee to administer any Pension Plan under Section 4042 of ERISA.

 

“Total Capitalization”: at any date, the sum of the Borrower’s Consolidated
Indebtedness and shareholders’ equity on such date, determined in accordance
with GAAP.

 

“Type”: with respect to any Revolving Credit Loan, the characteristic of such
Loan as an ABR Advance or a Eurodollar Advance, each of which constitutes a Type
of Revolving Credit Loan.

 

“Unqualified Amount”: as defined in Section 3.4(c).

 

“Upstream Dividends”: as defined in Section 8.7.

 

“U.S. Lender”: as defined in Section 3.10(e).

 

“United States Tax Compliance Certificate”: as defined in Section 3.10(e).

 

1.2                            Principles of Construction

 

(a)                               All capitalized terms defined in this
Agreement shall have the meanings given such capitalized terms herein when used
in the other Loan Documents or in any certificate, opinion or other document
made or delivered pursuant hereto or thereto, unless otherwise expressly
provided therein.

 

(b)                              Unless otherwise expressly provided herein, the
word “fiscal” when used herein shall refer to the relevant fiscal period of the
Borrower.  As used in the Loan Documents and in any certificate, opinion or
other document made or delivered pursuant thereto, accounting terms not defined
in Section 1.1, and accounting terms partly defined in Section 1.1, to the
extent not defined, shall have the respective meanings given to them under GAAP
as in effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or

 

19

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

if the Administrative Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of,
and any accounting term related thereto shall have the respective meaning given
to it under, GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

 

(c)                               The words “hereof”, “herein”, “hereto” and
“hereunder” and similar words when used in each Loan Document shall refer to
such Loan Document as a whole and not to any particular provision of such Loan
Document, and Section, schedule and exhibit references contained therein shall
refer to Sections thereof or schedules or exhibits thereto unless otherwise
expressly provided therein.

 

(d)                              All references herein to a time of day shall
mean the then applicable time in New York, New York, unless otherwise expressly
provided herein.

 

(e)                               Section headings have been inserted in the
Loan Documents for convenience only and shall not be construed to be a part
thereof.  Unless the context otherwise requires, words in the singular number
include the plural, and words in the plural include the singular.

 

(f)                                  Whenever in any Loan Document or in any
certificate or other document made or delivered pursuant thereto, the terms
thereof require that a Person sign or execute the same or refer to the same as
having been so signed or executed, such terms shall mean that the same shall be,
or was, duly signed or executed by (i) in respect of any Person that is a
corporation, any duly authorized officer thereof, and (ii) in respect of any
other Person (other than an individual), any analogous counterpart thereof.

 

(g)                               The words “include” and “including”, when used
in each Loan Document, shall mean that the same shall be included “without
limitation”, unless otherwise specifically provided.

 

2.                                    AMOUNT AND TERMS OF LOANS

 

2.1                            Revolving Credit Loans

 

(a)                               Subject to the terms and conditions hereof,
each Lender severally (and not jointly) agrees to make loans under this
Agreement (each a “Revolving Credit Loan” and, collectively with each other
Revolving Credit Loan of such Lender and/or with each Revolving Credit Loan of
each other Lender, the “Revolving Credit Loans”) to the Borrower from time to
time during the Commitment Period, during which period the Borrower may borrow,
prepay and reborrow in accordance with the provisions hereof.  Immediately after
making each Revolving Credit Loan and after giving effect to all Swing Line
Loans and Competitive Bid Loans repaid and all Reimbursement Obligations paid on
the same date, the Aggregate Credit Exposure will not exceed the Aggregate
Commitment Amount.  With respect to each Lender, at the time of the

 

20

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

making of any Revolving Credit Loan, the sum of (I) the principal amount of such
Lender’s Revolving Credit Loan constituting a part of the Revolving Credit Loans
to be made, (II) the aggregate principal balance of all other Revolving Credit
Loans (exclusive of Revolving Credit Loans which are repaid with the proceeds
of, and simultaneously with the incidence of, the Revolving Credit Loans to be
made) then outstanding from such Lender and (III) the product of (A) such
Lender’s Commitment Percentage and (B) the sum of (1) the aggregate principal
balance of all Swing Line Loans (exclusive of Swing Line Loans which are repaid
with the proceeds of, and simultaneously with the incurrence of, the Revolving
Credit Loans to be made) then outstanding and (2) the Letter of Credit Exposure
of all Lenders, will not exceed the Commitment of such Lender at such time.  At
the option of the Borrower, indicated in a Borrowing Request, Revolving Credit
Loans may be made as ABR Advances or Eurodollar Advances.

 

(b)                              The aggregate outstanding principal balance of
all Revolving Credit Loans shall be due and payable on the Commitment
Termination Date or on such earlier date upon which all of the Commitments shall
have been terminated in accordance with Section 2.6.

 

2.2                            Swing Line Loans

 

(a)                               Subject to the terms and conditions hereof,
the Swing Line Lender agrees to make loans under this Agreement (each a “Swing
Line Loan” and, collectively, the “Swing Line Loans”) to the Borrower from time
to time during the Swing Line Commitment Period.  Swing Line Loans (i) may be
repaid and reborrowed in accordance with the provisions hereof, (ii) shall not,
immediately after giving effect thereto, result in the Aggregate Credit Exposure
exceeding the Aggregate Commitment Amount, and (iii) shall not, immediately
after giving effect thereto, result in the aggregate outstanding principal
balance of all Swing Line Loans exceeding the Swing Line Commitment.  The Swing
Line Lender shall not be obligated to make any Swing Line Loan at a time when
any Lender is a Defaulting Lender unless the Swing Line Lender has entered into
arrangements satisfactory to it and the Borrower to eliminate the Swing Line
Lender’s risk with respect to such Defaulting Lender’s participation in such
Swing Line Loan.  The Swing Line Lender will not make a Swing Line Loan if the
Administrative Agent, or any Lender by notice to the Swing Line Lender and the
Borrower no later than one Domestic Business Day prior to the Borrowing Date
with respect to such Swing Line Loan, shall have determined that the conditions
set forth in Section 5 and/or Section 6, as applicable, have not been satisfied
and such conditions remain unsatisfied as of the requested time of the making of
such Loan.  Each Swing Line Loan shall be due and payable on the day (the “Swing
Line Maturity Date”) being the earliest of the last day of the Swing Line
Interest Period applicable thereto, the date on which the Swing Line Commitment
shall have been terminated in accordance with Section 2.6, and the date on which
the Loans shall become due and payable pursuant to the provisions hereof,
whether by acceleration or otherwise.  Each Swing Line Loan shall bear interest
at the Negotiated Rate applicable thereto.  The Swing Line Lender shall disburse
the proceeds of Swing Line Loans at its office designated in Section 11.2 by
crediting such proceeds to an account of the Borrower maintained with the Swing
Line Lender.

 

(b)                              On any Domestic Business Day, the Swing Line
Lender may, in its sole discretion, give notice to the Lenders and the Borrower
that such outstanding Swing Line Loan

 

21

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

shall be funded with a borrowing of Revolving Credit Loans (provided that such
notice shall be deemed to have been automatically given upon the occurrence of a
Default or an Event of Default under Section 9.1(h), (i) or (j)), in which case
a borrowing of Revolving Credit Loans made as ABR Advances (each such borrowing,
a “Mandatory Borrowing”), shall be made by all Lenders pro rata based on each
such Lender’s Commitment Percentage on the Domestic Business Day immediately
succeeding the giving of such notice.  The proceeds of each Mandatory Borrowing
shall be remitted directly to the Swing Line Lender to repay such outstanding
Swing Line Loan.  Each Lender irrevocably agrees to make a Revolving Credit Loan
pursuant to each Mandatory Borrowing in the amount and in the manner specified
in the preceding sentence and on the date specified in writing by the Swing Line
Lender notwithstanding: (i) whether the amount of such Mandatory Borrowing
complies with the minimum amount for Loans otherwise required hereunder,
(ii) whether any condition specified in Section 6 is then unsatisfied,
(iii) whether a Default or an Event of Default then exists, (iv) the Borrowing
Date of such Mandatory Borrowing, (v) the aggregate principal amount of all
Loans then outstanding, (vi) the Aggregate Credit Exposure at such time and
(vii) the amount of the Commitments at such time.

 

(c)                               Upon each receipt by a Lender of notice from
the Administrative Agent, such Lender shall purchase unconditionally,
irrevocably, and severally (and not jointly) from the Swing Line Lender a
participation in the outstanding Swing Line Loans (including accrued interest
thereon) in an amount equal to the product of its Commitment Percentage and the
outstanding balance of the Swing Line Loans (each, a “Swing Line Participation
Amount”).  Each Lender shall also be liable for an amount equal to the product
of its Commitment Percentage and any amounts paid by the Borrower pursuant to
this Section 2.2 that are subsequently rescinded or avoided, or must otherwise
be restored or returned.  Such liabilities shall be unconditional and without
regard to the occurrence of any Default or Event of Default or the compliance by
the Borrower with any of its obligations under the Loan Documents.

 

(d)                              In furtherance of Section 2.2(c), upon each
receipt by a Lender of notice from the Administrative Agent, such Lender shall
promptly make available to the Administrative Agent for the account of the Swing
Line Lender its Swing Line Participation Amount at the office of the
Administrative Agent specified in Section 11.2, in lawful money of the United
States and in immediately available funds.  The Administrative Agent shall
deliver the payments made by each Lender pursuant to the immediately preceding
sentence to the Swing Line Lender promptly upon receipt thereof in like funds as
received.  Each Lender hereby indemnifies and agrees to hold harmless the
Administrative Agent and the Swing Line Lender from and against any and all
losses, liabilities (including liabilities for penalties), actions, suits,
judgments, demands, costs and expenses resulting from any failure on the part of
such Lender to pay, or from any delay in paying, the Administrative Agent any
amount such Lender is required by notice from the Administrative Agent to pay in
accordance with this Section 2.2 (except in respect of losses, liabilities or
other obligations suffered by the Administrative Agent or the Swing Line Lender,
as the case may be, resulting from the gross negligence or willful misconduct of
the Administrative Agent or the Swing Line Lender, as the case may be), and such
Lender shall pay interest to the Administrative Agent for the account of the
Swing Line Lender from the date such amount was due until paid in full, on the
unpaid portion thereof, at a rate of interest per annum,

 

22

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

whether before or after judgment, equal to (i) from the date such amount was due
until the third day therefrom, the Federal Funds Effective Rate, and
(ii) thereafter, the Federal Funds Effective Rate plus 2%, payable upon demand
by the Swing Line Lender.  The Administrative Agent shall distribute such
interest payments to the Swing Line Lender upon receipt thereof in like funds as
received.

 

(e)                               Whenever the Administrative Agent is
reimbursed by the Borrower for the account of the Swing Line Lender for any
payment in connection with Swing Line Loans and such payment relates to an
amount previously paid by a Lender pursuant to this Section 2.2, the
Administrative Agent will promptly remit such payment to such Lender.

 

2.3                            Notice of Borrowing Revolving Credit Loans and
Swing Line Loans

 

The Borrower agrees to notify the Administrative Agent (and with respect to a
Swing Line Loan, the Swing Line Lender), which notification shall be
irrevocable, no later than (a) 12:00 Noon on the proposed Borrowing Date in the
case of Swing Line Loans, (b) 10:00 A.M. on the proposed Borrowing Date in the
case of Revolving Credit Loans to consist of ABR Advances and (c) 10:00 A.M. at
least three Eurodollar Business Days prior to the proposed Borrowing Date in the
case of Revolving Credit Loans to consist of Eurodollar Advances.  Each such
notice shall specify (i) the aggregate amount requested to be borrowed under the
Commitments or the Swing Line Commitment, (ii) the proposed Borrowing Date,
(iii) whether a borrowing of Revolving Credit Loans is to be of ABR Advances or
Eurodollar Advances, and the amount of each thereof (iv) the Eurodollar Interest
Period for such Eurodollar Advances and (v) the Swing Line Interest Period for,
and the amount of, each Swing Line Loan.  Each such notice shall be promptly
confirmed by delivery to the Administrative Agent (and, with respect to a Swing
Line Loan, the Swing Line Lender) of a Borrowing Request.  Each Eurodollar
Advance to be made on a Borrowing Date, when aggregated with all amounts to be
Converted to Eurodollar Advances on such date and having the same Interest
Period as such Eurodollar Advance, shall equal no less than $10,000,000, or an
integral multiple of $1,000,000 in excess thereof.  Each ABR Advance made on
each Borrowing Date shall equal no less than $5,000,000 or an integral multiple
of $500,000 in excess thereof.  Each Swing Line Loan made on each Borrowing Date
shall equal no less than $1,000,000 or an integral multiple of $500,000 in
excess thereof.  The Administrative Agent shall promptly notify each Lender (by
telephone or otherwise, such notification to be confirmed by fax or other
writing) of each such Borrowing Request.  Subject to its receipt of each such
notice from the Administrative Agent and subject to the terms and conditions
hereof, (A) each Lender shall make immediately available funds available to the
Administrative Agent at the address therefor set forth in Section 11.2 not later
than 1:00 P.M.  on each Borrowing Date in an amount equal to such Lender’s
Commitment Percentage of the Revolving Credit Loans requested by the Borrower on
such Borrowing Date and/or (B) the Swing Line Lender shall make immediately
available funds available to the Borrower on such Borrowing Date in an amount
equal to the Swing Line Loan requested by the Borrower.

 

2.4                            Competitive Bid Loans and Procedure

 

(a)                               Subject to the terms and conditions hereof,
the Borrower may request competitive bid loans under this Agreement (each a
“Competitive Bid Loan”) during the

 

23

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

Commitment Period.  In order to request Competitive Bids, the Borrower shall
deliver by hand or fax to the Administrative Agent a duly completed Competitive
Bid Request not later than 11:00 A.M., one Domestic Business Day before the
proposed Borrowing Date therefor.  A Competitive Bid Request that does not
conform substantially to the format of Exhibit F may be rejected by the
Administrative Agent in the Administrative Agent’s reasonable discretion, and
the Administrative Agent shall promptly notify the Borrower of such rejection by
fax and telephone.  Each Competitive Bid Request shall specify (x) the proposed
Borrowing Date for the Competitive Bid Loans then being requested (which shall
be a Domestic Business Day) and the aggregate principal amount thereof and
(y) the Competitive Interest Period or Interest Periods (which shall not exceed
ten different Interest Periods in a single Competitive Bid Request), with
respect thereto (which may not end after the Domestic Business Day immediately
preceding the Commitment Termination Date).  Promptly after its receipt of each
Competitive Bid Request that is not rejected as aforesaid, the Administrative
Agent shall invite by fax (in the form of Exhibit G) the Lenders to bid, on the
terms and conditions of this Agreement, to make Competitive Bid Loans pursuant
to such Competitive Bid Request.

 

(b)                              Each Lender, in its sole and absolute
discretion, may make one or more Competitive Bids to the Borrower responsive to
a Competitive Bid Request.  Each Competitive Bid by a Lender must be received by
the Administrative Agent not later than 10:00 A.M.  on the proposed Borrowing
Date for the relevant Competitive Bid Loan.  Multiple bids will be accepted by
the Administrative Agent.  Bids to make Competitive Bid Loans that do not
conform substantially to the format of Exhibit H may be rejected by the
Administrative Agent after conferring with, and upon the instruction of, the
Borrower, and the Administrative Agent shall notify the Lender making such
nonconforming bid of such rejection as soon as practicable.  Each Competitive
Bid shall be irrevocable and shall specify (x) the principal amount (which
(1) shall be in a minimum principal amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof, and (2) may equal the entire principal
amount requested by the Borrower) of the Competitive Bid Loan or Competitive Bid
Loans that the Lender is willing to make to the Borrower, (y) the Competitive
Bid Rate or Rates at which the Lender is prepared to make such Competitive Bid
Loan or Competitive Bid Loans, and (z) the Competitive Interest Period with
respect to each such Competitive Bid Loan and the last day thereof.  If any
Lender shall elect not to make a Competitive Bid, such Lender shall so notify
the Administrative Agent by fax not later than 10:00 A.M. on the proposed
Borrowing Date therefor, provided that the failure by any Lender to give any
such notice shall not obligate such Lender to make any Competitive Bid Loan in
connection with the relevant Competitive Bid Request.

 

(c)                               With respect to each Competitive Bid Request,
the Administrative Agent shall (i) notify the Borrower by fax by 11:00 A.M.  on
the proposed Borrowing Date with respect thereto of each Competitive Bid made,
the Competitive Bid Rate applicable thereto and the identity of the Lender that
made such Competitive Bid, and (ii) send a list of all Competitive Bids to the
Borrower for its records as soon as practicable after completion of the bidding
process.  Each notice and list sent by the Administrative Agent pursuant to this
Section 2.4(c) shall list the Competitive Bids in ascending yield order.

 

24

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

(d)                              The Borrower may in its sole and absolute
discretion, subject only to the provisions of this Section 2.4(d), accept or
reject any Competitive Bid made in accordance with the procedures set forth in
this Section 2.4, and the Borrower shall notify the Administrative Agent by
telephone, confirmed by fax in the form of a Competitive Bid Accept/Reject
Letter, whether and to what extent it has decided to accept or reject any or all
of such Competitive Bids not later than 12:00 Noon on the proposed Borrowing
Date therefor, provided that the failure by the Borrower to give such notice
shall be deemed to be a rejection of all such Competitive Bids.  In connection
with each acceptance of one or more Competitive Bids by the Borrower:

 

(1)                              the Borrower shall not accept a Competitive Bid
made at a particular Competitive Bid Rate if the Borrower has decided to reject
a Competitive Bid made at a lower Competitive Bid Rate unless the acceptance of
such lower Competitive Bid would subject the Borrower to any requirement to
withhold any taxes or deduct any amount from any amounts payable under the Loan
Documents, in which case the Borrower may reject such lower Competitive Bid,

 

(2)                              the aggregate amount of the Competitive Bids
accepted by the Borrower shall not exceed the principal amount specified in the
Competitive Bid Request therefor,

 

(3)                              if the Borrower shall desire to accept a
Competitive Bid made at a particular Competitive Bid Rate, it must accept all
other Competitive Bids at such Competitive Bid Rate, except for any such
Competitive Bid the acceptance of which would subject the Borrower to any
requirement to withhold any taxes or deduct any amount from any amounts payable
under the Loan Documents, provided that if the acceptance of all such other
Competitive Bids would cause the aggregate amount of all such accepted
Competitive Bids to exceed the amount requested, then such acceptance shall be
made pro rata in accordance with the amount of each such Competitive Bid at such
Competitive Bid Rate,

 

(4)                              except pursuant to clause (3) above, no
Competitive Bid shall be accepted unless the Competitive Bid Loan with respect
thereto shall be in a minimum principal amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof, and

 

(5)                              no Competitive Bid shall be accepted and no
Competitive Bid Loan shall be made, if immediately after giving effect thereto,
the Aggregate Credit Exposure would exceed the Aggregate Commitment Amount.

 

(e)                               The Administrative Agent shall promptly fax to
each bidding Lender (with a copy to the Borrower) a Competitive Bid
Accept/Reject Letter advising such Lender whether its Competitive Bid has been
accepted (and if accepted, in what amount and at what Competitive Bid Rate), and
each successful bidder so notified will thereupon become bound, subject to the
other applicable conditions hereof, to make the Competitive Bid Loan in respect
of which each of its Competitive Bids has been accepted by making immediately
available funds available to the Administrative Agent at its address set forth
in Section 11.2 not later than 1:00 P.M.  on the Borrowing Date for such
Competitive Bid Loan in the amount thereof.

 

25

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

(f)                                  Anything herein to the contrary
notwithstanding, if the Administrative Agent shall elect to submit a Competitive
Bid in its capacity as a Lender, it shall submit such bid directly to the
Borrower not later than 9:30 A.M.  on the relevant proposed Borrowing Date.

 

(g)                               All notices required by this Section 2.4 shall
be given in accordance with Section 11.2.

 

(h)                               Each Competitive Bid Loan shall be due and
payable on the last day of the Interest Period applicable thereto or on such
earlier date upon which the Loans shall become due and payable pursuant to the
provisions hereof, whether by acceleration or otherwise.

 

2.5                            Use of Proceeds

 

The Borrower agrees that the proceeds of the Loans and Letters of Credit shall
be used solely for its general corporate purposes not inconsistent with the
provisions hereof, including as a backup for commercial paper issued by the
Borrower.  Notwithstanding anything to the contrary contained in any Loan
Document, the Borrower further agrees that no part of the proceeds of any Loan
or Letter of Credit will be used, directly or indirectly, and whether
immediately, incidentally or ultimately (i) for a purpose which violates any
law, rule or regulation of any Governmental Authority, including the provisions
of Regulations U or X of the Board of Governors of the Federal Reserve System,
as amended or any provision of this Agreement, including, without limitation,
the provisions of Section 4.9 and (ii) to make a loan to any director or
executive officer of the Borrower or any Subsidiary.

 

2.6                            Termination, Reduction or Increase of Commitments

 

(a)                               Termination on Commitment Termination Date.
Unless previously terminated, the Commitments and the Letter of Credit
Commitment shall terminate on the Commitment Termination Date and the Swing Line
Commitment shall terminate on the Swing Line Termination Date.

 

(b)                              Voluntary Termination or Reductions.  At the
Borrower’s option and upon at least one Domestic Business Day’s prior
irrevocable notice to the Administrative Agent, the Borrower may (i) terminate
the Commitments, the Swing Line Commitment and the Letter of Credit Commitment,
at any time, or (ii) permanently reduce the Aggregate Commitment Amount, the
Swing Line Commitment or the Letter of Credit Commitment, in part at any time
and from time to time, provided that (1) each such partial reduction shall be in
an amount equal to at least $5,000,000 or an integral multiple of $1,000,000 in
excess thereof, and (2) immediately after giving effect to each such reduction,
(A) the Aggregate Commitment Amount shall equal or exceed the Aggregate Credit
Exposure, (B) the Swing Line Commitment shall equal or exceed the aggregate
outstanding principal balance of all Swing Line Loans and (C) the Letter of
Credit Commitment shall equal or exceed the Letter of Credit Exposure of all
Lenders, and provided further that a notice of termination of the Commitments,
the Swing Line Commitment and the Letter of Credit Commitment delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities (such notice to specify the proposed effective date), in
which case such notice may be revoked by the Borrower (by notice to

 

26

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

the Administrative Agent on or prior to such specified effective date) if such
condition is not satisfied and the Borrower shall indemnify the Lenders in
accordance with Section 3.5.

 

(c)                               In General.  Each reduction of the Aggregate
Commitment Amount shall be made by reducing each Lender’s Commitment Amount by a
sum equal to such Lender’s Commitment Percentage of the amount of such
reduction.

 

(d)                              Increase in Aggregate Commitment Amount. The
Borrower may at any time and from time to time prior to the 90th day prior to
the then applicable Commitment Termination Date, at its sole cost, expense and
effort, request any one or more of the Lenders having a Commitment to increase
its Commitment Amount (the decision to increase the Commitment Amount of a
Lender to be within the sole and absolute discretion of such Lender), or any
other Eligible Assignee reasonably satisfactory to the Administrative Agent, the
Swing Line Lender and the Issuer to provide a new Commitment, by submitting to
the Administrative Agent a Commitment Increase Supplement, duly executed by the
Borrower and each such Lender or other Eligible Assignee, as the case may be. 
Upon receipt of any such Commitment Increase Supplement, the Administrative
Agent, the Swing Line Lender and the Issuer shall promptly execute such
Commitment Increase Supplement and the Administrative Agent shall deliver a copy
thereof to the Borrower and each such Lender or other Eligible Assignee, as the
case may be.  Upon execution and delivery of such Commitment Increase Supplement
by the Administrative Agent, the Swing Line Lender and the Issuer, (i) in the
case of each such Lender (an “Increasing Lender”), its Commitment Amount shall
be increased to the amount set forth in such Commitment Increase Supplement, and
(ii) in the case of each such other Eligible Assignee (a “New Lender”), such New
Lender shall become a party hereto and have the rights and obligations of a
Lender under the Loan Documents and its Commitment shall be as set forth in such
Commitment Increase Supplement; provided that:

 

(1)                              immediately after giving effect thereto, the
sum of all increases in the Aggregate Commitment Amount made pursuant to this
Section 2.6(d) shall not exceed $250,000,000.00;

 

(2)                              each such increase of the Aggregate Commitment
Amount shall be in an amount not less than $25,000,000 or such amount plus an
integral multiple of $5,000,000;

 

(3)                              no Default or Event of Default shall have
occurred or be continuing on the effective date of the increase;

 

(4)                              the representations and warranties contained in
this Agreement shall be true and correct with the same effect as though such
representations and warranties had been made on the effective date of such
increase, except those which are expressly specified to be made as of an earlier
date;

 

(5)                              in the case of each New Lender, the Commitment
Amount assumed by such New Lender shall not be less than $25,000,000;

 

27

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

(6)                              if Revolving Credit Loans would be outstanding
immediately after giving effect to any such increase, then simultaneously with
such increase (A) each such Increasing Lender, each such New Lender and each
other Lender shall be deemed to have entered into a master assignment and
assumption, in form and substance substantially similar to Exhibit E, pursuant
to which each such other Lender shall have assigned to each such Increasing
Lender and each such New Lender a portion of its Revolving Credit Loans
necessary to reflect proportionately the Commitments as increased in accordance
with this Section 2.6(d), and (B) in connection with such assignment, each such
Increasing Lender and each such New Lender shall pay to the Administrative
Agent, for the account of each such other Lender, such amount as shall be
necessary to reflect the assignment to it of Revolving Credit Loans, and in
connection with such master assignment each such other Lender may treat the
assignment of Eurodollar Advances as a prepayment of such Eurodollar Advances
for purposes of Section 3.5;

 

(7)                              each such New Lender shall have delivered to
the Administrative Agent an Administrative Questionnaire and to the
Administrative Agent and the Borrower all forms, if any, that are required to be
delivered by such New Lender pursuant to Section 3.10; and

 

(8)                              the Administrative Agent shall have received
such other certificates, resolutions and opinions as the Administrative Agent
shall have reasonably requested.

 

2.7                            Prepayments of Loans

 

(a)                               Voluntary Prepayments.  The Borrower may
prepay Revolving Credit Loans, Competitive Bid Loans and Swing Line Loans, in
whole or in part, without premium or penalty, but subject to Section 3.5 at any
time and from time to time, by notifying the Administrative Agent, which
notification shall be irrevocable, at least two Eurodollar Business Days, in the
case of a prepayment of Eurodollar Advances, two Domestic Business Days, in the
case of Competitive Bid Loans, or one Domestic Business Day, in the case of a
prepayment of Swing Line Loans and ABR Advances, prior to the proposed
prepayment date specifying (i) the Loans to be prepaid, (ii) the amount to be
prepaid, and (iii) the date of prepayment.  Upon receipt of each such notice,
the Administrative Agent shall promptly notify each Lender thereof.  Each such
notice given by the Borrower pursuant to this Section 2.7 shall be irrevocable,
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments, the Swing Line Commitment
and the Letter of Credit Commitment as contemplated by Section 2.6, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.6, and the Borrower shall indemnify the Lenders in
accordance with Section 3.5.  Each partial prepayment under this Section 2.7
shall be (A) in the case of Eurodollar Advances, in a minimum amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof, (B) in the
case of ABR Advances, $1,000,000 or an integral multiple of $100,000 in excess
thereof, (C) in the case of Swing Line Loans, $500,000 or an integral multiple
of $100,000 in excess thereof, and (D) in the case of Competitive Bid Loans, in
a minimum amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof.

 

28

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

(b)                              In General.  Simultaneously with each
prepayment hereunder, the Borrower shall prepay all accrued interest on the
amount prepaid through the date of prepayment and indemnify the Lenders in
accordance with Section 3.5.

 

2.8                            Letter of Credit Sub-facility

 

(a)                               Subject to the terms and conditions hereof and
the payment by the Borrower to the Issuer of such fees as the Borrower and the
Issuer shall have agreed in writing, the Issuer agrees, in reliance on the
agreement of the other Lenders set forth in Section 2.9, to issue standby or
commercial letters of credit (each a “Letter of Credit” and, collectively, the
“Letters of Credit”) during the Commitment Period for the account of the
Borrower, provided that immediately after the issuance of each Letter of Credit
(i) the Letter of Credit Exposure of all Lenders shall not exceed the Letter of
Credit Commitment, and (ii) the Aggregate Credit Exposure shall not exceed the
Aggregate Commitment Amount.  Each Letter of Credit shall have an expiration
date which shall be not later than, in the case of standby Letters of Credit,
the earlier to occur of one year from the date of issuance thereof or 5 days
prior to the Commitment Termination Date and, in the case of commercial Letters
of Credit, the earlier to occur of 180 days from the date of issuance thereof or
5 days prior to the Commitment Termination Date.  No Letter of Credit shall be
issued if the Administrative Agent, or any Lender by notice to the
Administrative Agent and the Issuer no later than 3:00 P.M. one Domestic
Business Day prior to the requested date of issuance of such Letter of Credit,
shall have determined that the conditions set forth in Sections 5 and/or
Section 6, as applicable have not been satisfied.

 

(b)                              Each Letter of Credit shall be issued at the
request of the Borrower in support of an obligation of the Borrower or any
Subsidiary in favor of a beneficiary who has requested the Issuance of such
Letter of Credit.  The Borrower shall give the Administrative Agent a Letter of
Credit Request for the issuance of each Letter of Credit by 12:00 Noon at least
two Domestic Business Days prior to the requested date of issuance.  Such Letter
of Credit Request shall specify (i) whether such Letter of Credit is a standby
or commercial Letter of Credit, (ii) the beneficiary of such Letter of Credit
and the obligations of the Borrower or the Subsidiary in respect of which such
Letter of Credit is to be issued, (iii) the Borrower’s proposal as to the
conditions under which a drawing may be made under such Letter of Credit and the
documentation to be required in respect thereof, (iv) the maximum amount to be
available under such Letter of Credit, and (v) the requested date of issuance. 
Upon receipt of such Letter of Credit Request from the Borrower, the
Administrative Agent shall promptly notify the Issuer and each other Lender
thereof.  The Issuer shall, on the proposed date of issuance and subject to the
other terms and conditions of this Agreement, issue the requested Letter of
Credit.  Each Letter of Credit shall be in form and substance reasonably
satisfactory to the Issuer, with such provisions with respect to the conditions
under which a drawing may be made thereunder and the documentation required in
respect of such drawing as the Issuer shall reasonably require.  Each Letter of
Credit shall be used solely for the purposes described therein.  Each Letter of
Credit Request and each Letter of Credit shall be subject to the Terms and
Conditions for Letters of Credit (as amended, supplemented or replaced from time
to time, the “Reimbursement Agreement”) executed by the Borrower and delivered
to the Issuer.

 

29

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

(c)                               Each payment by the Issuer of a draft drawn
under a Letter of Credit shall give rise to the obligation of the Borrower to
immediately reimburse the Issuer for the amount thereof.  The Issuer shall
promptly notify the Borrower of such payment by the Issuer of a draft drawn
under a Letter of Credit, but any failure to so notify shall not in any manner
affect the obligation of the Borrower to make reimbursement when due.  In lieu
of such notice, if the Borrower has not made reimbursement prior to the end of
the Domestic Business Day when due, the Borrower hereby authorizes the Issuer to
deduct the amount of any such reimbursement from such account(s) as the Borrower
may from time to time designate in writing to the Issuer, upon which the Issuer
shall apply the amount of such deduction to such reimbursement.  If all or any
portion of any reimbursement obligation in respect of a Letter of Credit shall
not be paid when due (whether at the stated maturity thereof, by acceleration or
otherwise), such overdue amount shall bear interest, payable upon demand, at a
rate per annum equal to the Alternate Base Rate plus the Applicable Margin
applicable to ABR Advances plus 2%, from the date of such nonpayment until paid
in full (whether before or after the entry of a judgment thereon).

 

2.9                            Letter of Credit Participation

 

(a)                               Each Lender hereby unconditionally and
irrevocably, severally (and not jointly) takes an undivided participating
interest in the obligations of the Issuer under and in connection with each
Letter of Credit in an amount equal to such Lender’s Commitment Percentage of
the amount of such Letter of Credit.  Each Lender shall be liable to the Issuer
for its Commitment Percentage of the unreimbursed amount of any draft drawn and
honored under each Letter of Credit.  Each Lender shall also be liable for an
amount equal to the product of its Commitment Percentage and any amounts paid by
the Borrower pursuant to Section 2.8 and Section 2.10 that are subsequently
rescinded or avoided, or must otherwise be restored or returned.  Such
liabilities shall be unconditional and without regard to the occurrence of any
Default or Event of Default or the compliance by the Borrower with any of its
obligations under the Loan Documents.

 

(b)                              The Issuer shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each
Lender (which notice shall be promptly confirmed in writing), of the date and
the amount of each draft paid under each Letter of Credit with respect to which
full reimbursement payment shall not have been made by the Borrower as provided
in Section 2.8(c), and forthwith upon receipt of such notice, such Lender shall
promptly make available to the Administrative Agent for the account of the
Issuer its Commitment Percentage of the amount of such unreimbursed draft at the
office of the Administrative Agent specified in Section 11.2 in lawful money of
the United States and in immediately available funds.  The Administrative Agent
shall distribute the payments made by each Lender pursuant to the immediately
preceding sentence to the Issuer promptly upon receipt thereof in like funds as
received.  Each Lender shall indemnify and hold harmless the Administrative
Agent and the Issuer from and against any and all losses, liabilities (including
liabilities for penalties), actions, suits, judgments, demands, costs and
expenses (including, without limitation, reasonable attorneys’ fees and
expenses) resulting from any failure on the part of such Lender to provide, or
from any delay in providing, the Administrative Agent with such Lender’s
Commitment Percentage of the amount of any payment made by the Issuer under a
Letter of Credit in

 

30

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

accordance with this clause (b) above (except in respect of losses, liabilities
or other obligations suffered by the Administrative Agent or the Issuer, as the
case may be, resulting from the gross negligence or willful misconduct of the
Administrative Agent or the Issuer, as the case may be).  If a Lender does not
make available to the Administrative Agent when due such Lender’s Commitment
Percentage of any unreimbursed payment made by the Issuer under a Letter of
Credit, such Lender shall be required to pay interest to the Administrative
Agent for the account of the Issuer on such Lender’s Commitment Percentage of
such payment at a rate of interest per annum equal to (i) from the date such
Lender should have made such amount available until the third day therefrom, the
Federal Funds Effective Rate, and (ii) thereafter, the Federal Funds Effective
Rate plus 2%, in each case payable upon demand by the Issuer.  The
Administrative Agent shall distribute such interest payments to the Issuer upon
receipt thereof in like funds as received.

 

(c)                               Whenever the Administrative Agent is
reimbursed by the Borrower, for the account of the Issuer, for any payment under
a Letter of Credit and such payment relates to an amount previously paid by a
Lender in respect of its Commitment Percentage of the amount of such payment
under such Letter of Credit, the Administrative Agent (or the Issuer, if such
payment by a Lender was paid by the Administrative Agent to the Issuer) will
promptly pay over such payment to such Lender.

 

2.10                    Absolute Obligation with respect to Letter of Credit
Payments

 

The Borrower’s obligation to reimburse the Administrative Agent for the account
of the Issuer for each payment under or in respect of each Letter of Credit
shall be absolute and unconditional under any and all circumstances and
irrespective of any set-off, counterclaim or defense to payment which the
Borrower may have or have had against the beneficiary of such Letter of Credit,
the Administrative Agent, the Issuer, the Swing Line Lender, any Lender or any
other Person, including, without limitation, any defense based on the failure of
any drawing to conform to the terms of such Letter of Credit, any drawing
document proving to be forged, fraudulent or invalid, or the legality, validity,
regularity or enforceability of such Letter of Credit, provided that, with
respect to any Letter of Credit, the foregoing shall not relieve the Issuer of
any liability it may have to the Borrower for any actual damages sustained by
the Borrower arising from a wrongful payment (or failure to pay) under such
Letter of Credit made as a result of the Issuer’s gross negligence or willful
misconduct.

 

2.11                    Notes

 

Any Lender may request that the Loans made by it be evidenced by a Note.  In
such event, the Borrower shall prepare, execute and deliver to such Lender a
Note payable to the order of such Person or, if requested by such Person, such
Person and its registered assigns.  Thereafter, all Loans evidenced by such Note
and interest thereon shall at all times (including after assignment pursuant to
Section 11.7) be represented by a Note in like form payable to the order of the
payee named therein and its registered assigns.

 

31

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

2.12                          Extension of Commitment Termination Date

 

(a)                               Request for Extension.  The Borrower may, by
notice to the Administrative Agent (which shall promptly notify the Lenders) not
more than 90 days and not less than 30 days prior to each of the first, second,
third and fourth anniversary of the Effective Date (each such anniversary date,
an “Extension Date”), request (each, an “Extension Request”) that the Lenders
extend the Commitment Termination Date then in effect (the “Existing Commitment
Termination Date”) for an additional one year period, provided that the Borrower
may only effect one such extension of the Commitment Termination Date.  Each
Lender, acting in its sole discretion, shall, by notice to the Borrower and the
Administrative Agent given not later than the 20th day (or such later day as
shall be acceptable to the Borrower) following the date of the Borrower’s
notice, advise the Borrower and the Administrative Agent whether or not such
Lender agrees to such extension; provided that any Lender that does not so
advise the Borrower and the Administrative Agent shall be deemed to have
rejected such Extension Request.  The election of any Lender to agree to such
extension shall not obligate any other Lender to so agree.

 

(b)                              Replacement of Non-Extending Lenders.  The
Borrower shall have the right at any time on or prior to the relevant Extension
Date to replace any Lender which has not consented to the Extension Request
(each, a “Non-Extending Lender”) pursuant to Section 3.13.

 

(c)                               Conditions to Effectiveness of Extension.
Notwithstanding anything in this Agreement to the contrary, the extension of the
Existing Commitment Termination Date on any Extension Date shall not be
effective unless, immediately before and after giving effect to such extension
on such Extension Date: (i) no Default shall have occurred and be continuing on
such Extension Date  and the representations and warranties contained in this
Agreement shall be true and correct with the same effect as though such
representations and warranties had been made on such Extension Date, except
those which are expressly specified to be made as of an earlier date, and the
Administrative Agent shall have received a certificate, in form and substance
reasonably satisfactory to the Administrative Agent, to such effect from the
chief financial officer of the Borrower (or such other financial officer
reasonably acceptable to the Administrative Agent), (ii) the Administrative
Agent shall have received such other certificates, resolutions and opinions as
the Administrative Agent may reasonably request, and (iii) Lenders having
Commitment Amounts equal to or more than 51% of the Aggregate Commitment Amount
in effect immediately prior to such Extension Date shall have consented to such
extension of the Existing Commitment Termination Date.

 

(d)                              Effectiveness of Extension.  If (and only if)
the conditions specified in Section 2.12(c) have been satisfied with respect to
the extension of the Existing Commitment Termination Date on the applicable
Extension Date, then, effective as of such Extension Date, the Commitment
Termination Date, with respect to the Commitment of each Lender that has agreed
to so extend its Commitment and of each Replacement Lender that has assumed a
Commitment of a Non-Extending Lender in connection with such Extension Request,
shall be extended to the date falling one year after the Existing Commitment
Termination Date (or, if such date is not a Business Day, the immediately
preceding Business Day), and each such Replacement Lender shall thereupon become
a “Lender” for all purposes of this Agreement.  Notwithstanding anything herein
to the contrary, (i) with respect to any portion of the

 

32

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

Commitment of any Non-Extending Lender that has not been fully assumed by one or
more Replacement Lenders, the Commitment Termination Date for such Lender with
respect to such non-assumed portion of its Commitment shall remain unchanged,
and (ii) with respect to any Loans of such Lender that have not been purchased
by one or more Replacement Lenders, the applicable maturity date with respect to
such non-purchased Loans shall remain unchanged and shall be repayable by the
Borrower on such applicable maturity date without there being any requirement
that any such repayment be shared with other Lenders.  In addition, on the
Extension Date, the Borrower agrees to pay all accrued and unpaid interest, fees
and other amounts then due under this Agreement from the Borrower to each Lender
consenting to the Extension Request, each Non-Extending Lender and each
Replacement Lender.  Solely for the purpose of calculating break funding
payments under Section 3.5, the assignment by any Non-Extending Lender of any
Eurodollar Advance prior to the last day of the Interest Period applicable
thereto in accordance with this Section 2.12 shall be deemed to constitute a
prepayment by the Borrower of such Eurodollar Advance.

 

2.13                          Defaulting Lenders

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)                               Facility Fees shall cease to accrue on the
unfunded portion of the Commitment of such Defaulting Lender pursuant to
Section 3.11;

 

(b)                              the Commitment and Committed Credit Exposure of
such Defaulting Lender shall not be included in determining whether all Lenders
or the Required Lenders have taken or may take any action hereunder (including
any consent to any amendment or waiver pursuant to Section 11.1); provided that
any waiver, amendment or modification requiring the consent of all Lenders or
each affected Lender which affects such Defaulting Lender differently than other
affected Lenders, an increase, or extension of the Commitment Period, of the
Commitment of a Defaulting Lender, a reduction in the principal amount owed to
such Lender (other than by payment thereof) or an extension of the final
maturity thereof, or a modification of this clause shall require the consent of
such Defaulting Lender;

 

(c)                               if any Swing Line Exposure or Letter of Credit
Exposure exists at the time a Lender becomes a Defaulting Lender then:

 

(1)                              all or any part of such Defaulting Lender’s
Swing Line Exposure and Letter of Credit Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Commitment
Percentages but only to the extent that (A) the sum of all non-Defaulting
Lenders’ Committed Credit Exposures plus, without duplication, the amount of
such Defaulting Lender’s Swing Line Exposure and Letter of Credit Exposure
reallocated to such non-Defaulting Lenders, does not exceed the total of all
non-Defaulting Lenders’ Commitments and (B) with respect to each non-Defaulting
Lender, the sum of such non-Defaulting Lender’s Committed Credit Exposure plus,
without duplication, the amount of

 

33

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

such Defaulting Lender’s Swing Line Exposure and Letter of Credit Exposure
reallocated to such non-Defaulting Lender, does not exceed such non-Defaulting
Lender’s Commitment; and

 

(2)                              if the reallocation described in clause
(1) above cannot, or can only partially, be effected, the Borrower shall within
one Business Day following notice by the Administrative Agent (A) first, prepay
such Swing Line Exposure and (B) second, cash collateralize such Defaulting
Lender’s Letter of Credit Exposure (after giving effect to any partial
reallocation pursuant to clause (1) above) in a manner satisfactory to the
Administrative Agent and the Issuer for so long as such Letter of Credit
Exposure is outstanding;

 

(3)                              if the Borrower cash collateralizes any portion
of such Defaulting Lender’s Letter of Credit Exposure pursuant to this
Section 2.13(c), the Borrower shall not be required to pay any Letter of Credit
Participation Fees to such Defaulting Lender pursuant to Section 3.12 with
respect to such Defaulting Lender’s Letter of Credit Exposure during the period
such Defaulting Lender’s Letter of Credit Exposure is cash collateralized; and

 

(4)                              if the Swing Line Exposure or Letter of Credit
Exposure of such Defaulting Lender is reallocated pursuant to this
Section 2.13(c), then the fees payable to the Lenders pursuant to Section 3.11
and Section 3.12 shall be adjusted to give effect to such reallocation, and the
Administrative Agent shall promptly notify the Lenders of any reallocation
described in this Section 2.13(c).

 

(d)                              so long as any Lender is a Defaulting Lender,
the Swing Line Lender shall not be required to fund any Swing Line Loan and the
Issuer shall not be required to issue, amend, extend or increase any Letter of
Credit, unless it is satisfied that the related exposure will be 100% covered by
the Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.13(c), and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swing Line Loan shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.13(c)(1) (and Defaulting Lenders shall not participate
therein);

 

(e)                               any amount payable to such Defaulting Lender
hereunder by (whether on account of principal, interest, fees or otherwise and
including any amount that would otherwise be payable to such Defaulting Lender
pursuant to Section 11.9 but excluding Section 3.13) shall, in lieu of being
distributed to such Defaulting Lender, be retained by the Administrative Agent
in a segregated account and, subject to any applicable requirements of law, be
applied at such time or times as may be determined by the Administrative Agent
(i) first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder, (ii) second, pro rata, to the payment of any
amounts owing by such Defaulting Lender to the Issuer or Swing Line Lender
hereunder, (iii) third, if so determined by the Administrative Agent or
requested by the Issuer or Swing Line Lender, held in such account as cash
collateral for future funding obligations of the Defaulting Lender in respect of
any existing or future participating interest in any Swing Line Loan or Letter
of Credit, (iv) fourth, to the funding of any Revolving Credit Loan (including
any Mandatory Borrowing) in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent, (v) fifth, if so determined by the Administrative Agent
and the Borrower, held in such

 

34

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

account as cash collateral for future funding obligations of the Defaulting
Lender in respect of any Revolving Credit Loans (including any Mandatory
Borrowings) under this Agreement, (vi) sixth, to the payment of any amounts
owing to the Lenders or the Issuer or Swing Line Lender as a result of any final
and non appealable judgment of a court of competent jurisdiction obtained by any
Lender, Issuer or Swing Line Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement,
(vii) seventh, to the payment of any amounts owing to the Borrower as a result
of any final and non appealable judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement, and
(viii) eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is (x) a prepayment of the
principal amount of any Revolving Credit Loan (including any Mandatory
Borrowing) or Reimbursement Obligations in respect of drawings under Letters of
Credit paid by the Issuer with respect to which a Defaulting Lender has funded
its participation obligations and (y) made at a time when the conditions set
forth in Section 6 are satisfied, such payment shall be applied solely to prepay
the Revolving Credit Loans (including Mandatory Borrowings) of, and
reimbursement obligations owed to, all non-Defaulting Lenders pro rata prior to
being applied to the prepayment of any Loans, or reimbursement obligations owed
to, any Defaulting Lender; and

 

(f)                                  The Borrower shall have the right at any
time during which a Lender is a Defaulting Lender to replace such Defaulting
Lender pursuant to Section 3.13.

 

3.                                    PROCEEDS, PAYMENTS, CONVERSIONS, INTEREST,
YIELD PROTECTION AND FEES

 

3.1                            Disbursement of the Proceeds of the Loans

 

The Administrative Agent shall disburse the proceeds of the Loans (other than
the Swing Line Loans) at its office specified in Section 11.2 by crediting to
the Borrower’s general deposit account with the Administrative Agent the funds
received from each Lender.  Unless the Administrative Agent shall have received
prior notice from a Lender (by telephone or otherwise, such notice to be
confirmed by fax or other writing) that such Lender will not make available to
the Administrative Agent such Lender’s Commitment Percentage of the Revolving
Credit Loans, or the amount of any Competitive Bid Loan, to be made by it on a
Borrowing Date, the Administrative Agent may assume that such Lender has made
such amount available to the Administrative Agent on such Borrowing Date in
accordance with this Section 3.1, provided that, in the case of a Revolving
Credit Loan, such Lender received notice thereof from the Administrative Agent
in accordance with the terms hereof, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such Borrowing
Date a corresponding amount.  If and to the extent such Lender shall not have so
made such amount available to the Administrative Agent, such Lender and the
Borrower severally agree to pay to the Administrative Agent, forthwith on
demand, such corresponding amount (to the extent not previously paid by the
other), together with interest thereon for each day from the date such amount is
made available to the Borrower until the date such amount is paid to the
Administrative Agent, at a rate per annum equal to, in the case of the Borrower,
the applicable interest rate set forth in Section 3.4(a) and, in the case of
such Lender, the Federal Funds Effective Rate from the date such payment is due
until the third day after

 

35

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

such date and, thereafter, at the Federal Funds Effective Rate plus 2%.  Any
such payment by the Borrower shall be without prejudice to its rights against
such Lender.  If such Lender shall pay to the Administrative Agent such
corresponding amount, such amount so paid shall constitute such Lender’s Loan as
part of such Loans for purposes of this Agreement, which Loan shall be deemed to
have been made by such Lender on the Borrowing Date applicable to such Loans.

 

3.2                            Payments

 

(a)                               Each payment, including each prepayment, of
principal and interest on the Loans and of the Facility Fee and the Letter of
Credit Participation Fee (collectively, together with all of the other fees to
be paid to the Administrative Agent, the Lenders, the Issuer and the Swing Line
Lender in connection with the Loan Documents, the “Fees”), and of all of the
other amounts to be paid to the Administrative Agent and the Lenders in
connection with the Loan Documents shall be made by the Borrower to the
Administrative Agent at its office specified in Section 11.2 without setoff,
deduction or counterclaim in funds immediately available in New York by
3:00 P.M.  on the due date for such payment.  The failure of the Borrower to
make any such payment by such time shall not constitute a default hereunder,
provided that such payment is made on such due date, but any such payment made
after 3:00 P.M. on such due date shall be deemed to have been made on the next
Domestic Business Day or Eurodollar Business Day, as the case may be, for the
purpose of calculating interest on amounts outstanding on the Loans.  If the
Borrower has not made any such payment prior to 3:00 P.M., the Borrower hereby
authorizes the Administrative Agent to deduct the amount of any such payment
from such account(s) as the Borrower may from time to time designate in writing
to the Administrative Agent, upon which the Administrative Agent shall apply the
amount of such deduction to such payment.  Promptly upon receipt thereof by the
Administrative Agent, each payment of principal and interest on the:
(i) Revolving Credit Loans shall be remitted by the Administrative Agent in like
funds as received to each Lender (a) first, pro rata according to the amount of
interest which is then due and payable to the Lenders, and (b) second, pro rata
according to the amount of principal which is then due and payable to the
Lenders, (ii) Competitive Bid Loans shall be remitted by the Administrative
Agent in like funds as received to each applicable Lender and (iii) Swing Line
Loans shall be remitted by the Administrative Agent in like funds as received to
the Swing Line Lender.  Each payment of the Facility Fee and the Letter of
Credit Participation Fee payable to the Lenders shall be promptly transmitted by
the Administrative Agent in like funds as received to each Lender pro rata
according to such Lender’s Commitment Amount or, if the Commitments shall have
terminated or been terminated, according to the outstanding principal amount of
such Lender’s Revolving Credit Loans.

 

(b)                              If any payment hereunder or under the Loans
shall be due and payable on a day which is not a Domestic Business Day or
Eurodollar Business Day, as the case may be, the due date thereof (except as
otherwise provided in the definition of Eurodollar Interest Period or
Competitive Interest Period) shall be extended to the next Domestic Business Day
or Eurodollar Business Day, as the case may be, and (except with respect to
payments in respect of the Facility Fee and the Letter of Credit Participation
Fee) interest shall be payable at the applicable rate specified herein during
such extension.

 

36

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

3.3                            Conversions; Other Matters

 

(a)                               The Borrower may elect at any time and from
time to time to Convert one or more Eurodollar Advances to an ABR Advance by
giving the Administrative Agent at least one Domestic Business Day’s prior
irrevocable notice of such election, specifying the amount to be so Converted. 
In addition, the Borrower may elect at any time and from time to time to Convert
an ABR Advance to any one or more new Eurodollar Advances or to Convert any one
or more existing Eurodollar Advances to any one or more new Eurodollar Advances
by giving the Administrative Agent no later than 10:00 a.m. at least two
Eurodollar Business Days’ prior irrevocable notice, in the case of a Conversion
to Eurodollar Advances, of such election, specifying the amount to be so
Converted and the initial Interest Period relating thereto, provided that any
Conversion of an ABR Advance to Eurodollar Advances shall only be made on a
Eurodollar Business Day.  The Administrative Agent shall promptly provide the
Lenders with notice of each such election.  Each Conversion of Loans from one
Type to another shall be made pro rata according to the outstanding principal
amount of the Loans of each Lender.  ABR Advances and Eurodollar Advances may be
Converted pursuant to this Section 3.3 in whole or in part, provided that the
amount to be Converted to each Eurodollar Advance, when aggregated with any
Eurodollar Advance to be made on such date in accordance with Section 2.1 and
having the same Interest Period as such first Eurodollar Advance, shall equal no
less than $10,000,000 or an integral multiple of $1,000,000 in excess thereof.

 

(b)                              Notwithstanding anything in this Agreement to
the contrary, the Borrower shall not have the right to elect to Convert any
existing ABR Advance to a new Eurodollar Advance or to Convert any existing
Eurodollar Advance to a new Eurodollar Advance if (i) a Default or Event of
Default under Section 9.1(a), Section 9.1(b), Section 9.1(h), Section 9.1(i) or
Section 9.1(j) shall then exist, or (ii) any other Event of Default shall then
exist and the Administrative Agent shall have notified the Borrower at the
request of the Required Lenders that no ABR Advance or Eurodollar Advance may be
Converted to a new Eurodollar Advance.  In such event, such ABR Advance shall be
automatically continued as an ABR Advance or such Eurodollar Advance shall be
automatically Converted to an ABR Advance on the last day of the Interest Period
applicable to such Eurodollar Advance.  The foregoing shall not affect any other
rights or remedies that the Administrative Agent or any Lender may have under
this Agreement or any other Loan Document.

 

(c)                               Each Conversion shall be effected by each
Lender by applying the proceeds of each new ABR Advance or Eurodollar Advance,
as the case may be, to the existing Advance (or portion thereof) being Converted
(it being understood that such Conversion shall not constitute a borrowing for
purposes of Section 4, Section 5 or Section 6).

 

(d)                              Notwithstanding any other provision of any Loan
Document:

 

(i)                                   if the Borrower shall have failed to elect
a Eurodollar Advance under Section 2.3 or this Section 3.3, as the case may be,
in connection with any borrowing of new Revolving Credit Loans or expiration of
an Interest Period with respect to any existing Eurodollar Advance, the amount
of the Revolving Credit Loans subject to such borrowing or

 

37

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

such existing Eurodollar Advance shall thereafter be an ABR Advance until such
time, if any, as the Borrower shall elect a new Eurodollar Advance pursuant to
this Section 3.3,

 

(ii)                                the Borrower shall not be permitted to
select a Eurodollar Advance the Interest Period in respect of which ends later
than the Commitment Termination Date or such earlier date upon which all of the
Commitments shall have been terminated in accordance with Section 2.6, and

 

(iii)                             the Borrower shall not be permitted to have
more than 15 Eurodollar Advances and Competitive Bid Loans, in the aggregate,
outstanding at any one time, it being understood and agreed that each borrowing
of Eurodollar Advances or Competitive Bid Loans pursuant to a single Borrowing
Request or Competitive Bid Request, as the case may be, shall constitute the
making of one Eurodollar Advance or Competitive Bid Loan for the purpose of
calculating such limitation.

 

3.4                            Interest Rates and Payment Dates

 

(a)                               Prior to Maturity.  Except as otherwise
provided in Section 3.4(b) and Section 3.4(c), the Loans shall bear interest on
the unpaid principal balance thereof at the applicable interest rate or rates
per annum set forth below:

 

 

 

 

 

LOANS

 

 

RATE

 

 

 

 

Revolving Credit Loans constituting ABR Advances

 

 

Alternate Base Rate applicable thereto plus the Applicable Margin.

 

 

 

 

Revolving Credit Loans constituting Eurodollar Advances

 

 

Eurodollar Rate applicable thereto plus the Applicable Margin.

 

 

 

 

Competitive Bid Loans

 

 

Fixed rate of interest applicable thereto accepted by the Borrower pursuant to
Section 2.4(d).

 

 

 

 

Swing Line Loans

 

 

Negotiated Rate applicable thereto as provided in Section 2.2(a).

 

(b)                              After Maturity, Late Payment Rate.  After
maturity, whether by acceleration, notice of intention to prepay or otherwise,
the outstanding principal balance of the Loans shall bear interest at the
Alternate Base Rate plus the Applicable Margin plus 2% per annum until paid
(whether before or after the entry of any judgment thereon).  Any payment of
principal, interest or any Fees not paid on the date when due and payable shall
bear interest at the Alternate Base Rate plus the Applicable Margin plus 2% per
annum from the due date thereof until the date such payment is made (whether
before or after the entry of any judgment thereon).

 

(c)                               Highest Lawful Rate.  Notwithstanding anything
to the contrary contained in this Agreement, at no time shall the interest rate
payable to any Lender on any of its Loans,

 

38

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

together with the Fees and all other amounts payable hereunder to such Lender to
the extent the same constitute or are deemed to constitute interest, exceed the
Highest Lawful Rate.  If in respect of any period during the term of this
Agreement, any amount paid to any Lender hereunder, to the extent the same shall
(but for the provisions of this Section 3.4) constitute or be deemed to
constitute interest, would exceed the maximum amount of interest permitted by
the Highest Lawful Rate during such period (such amount being hereinafter
referred to as an “Unqualified Amount”), then (i) such Unqualified Amount shall
be applied or shall be deemed to have been applied as a prepayment of the Loans
of such Lender, and (ii) if, in any subsequent period during the term of this
Agreement, all amounts payable hereunder to such Lender in respect of such
period which constitute or shall be deemed to constitute interest shall be less
than the maximum amount of interest permitted by the Highest Lawful Rate during
such period, then the Borrower shall pay to such Lender in respect of such
period an amount (each a “Compensatory Interest Payment”) equal to the lesser of
(x) a sum which, when added to all such amounts, would equal the maximum amount
of interest permitted by the Highest Lawful Rate during such period, and (y) an
amount equal to the aggregate sum of all Unqualified Amounts less all other
Compensatory Interest Payments.

 

(d)                              General.  Interest shall be payable in arrears
on each Interest Payment Date, on the Commitment Termination Date and, to the
extent provided in Section 2.7(b), upon each prepayment of the Loans.  Any
change in the interest rate on the Loans resulting from an increase or a
decrease in the Alternate Base Rate or any reserve requirement shall become
effective as of the opening of business on the day on which such change shall
become effective.  The Administrative Agent shall, as soon as practicable,
notify the Borrower and the Lenders of the effective date and the amount of each
change in the BNY Mellon Rate, but any failure to so notify shall not in any
manner affect the obligation of the Borrower to pay interest on the Loans in the
amounts and on the dates set forth herein.  Each determination by the
Administrative Agent of the Alternate Base Rate, the Eurodollar Rate and the
Competitive Rate pursuant to this Agreement shall be conclusive and binding on
the Borrower absent manifest error.  The Borrower acknowledges that to the
extent interest payable on the Loans is based on the Alternate Base Rate, such
rate is only one of the bases for computing interest on loans made by the
Lenders, and by basing interest payable on ABR Advances on the Alternate Base
Rate, the Lenders have not committed to charge, and the Borrower has not in any
way bargained for, interest based on a lower or the lowest rate at which the
Lenders may now or in the future make extensions of credit to other Persons. 
All interest (other than interest calculated with reference to the BNY Mellon
Rate) shall be calculated on the basis of a 360-day year for the actual number
of days elapsed, and all interest determined with reference to the BNY Mellon
Rate shall be calculated on the basis of a 365/366-day year for the actual
number of days elapsed.

 

3.5                            Indemnification for Loss

 

Notwithstanding anything contained herein to the contrary, if: (i) the Borrower
shall fail to borrow a Eurodollar Advance or if the Borrower shall fail to
Convert a Eurodollar Advance after it shall have given notice to do so in which
it shall have requested a Eurodollar Advance pursuant to Section 2.3 or
Section 3.3, as the case may be, (ii) the Borrower shall fail to borrow a
Competitive Bid Loan after it shall have accepted any offer with respect thereto
in accordance with

 

39

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

Section 2.4 or a Swing Line Loan after it shall have agreed to a Negotiated Rate
with respect thereto in accordance with Section 2.2(a), (iii) a Eurodollar
Advance, Competitive Bid Loan or Swing Line Loan shall be terminated for any
reason prior to the last day of the Interest Period applicable thereto (other
than the termination of a Swing Line Loan resulting from a Mandatory Borrowing
at a time when no Default or Event of Default shall exist), (iv) any repayment
or prepayment of the principal amount of a Eurodollar Advance, Competitive Bid
Loan or Swing Line Loan is made for any reason on a date which is prior to the
last day of the Interest Period applicable thereto (other than the repayment or
prepayment of a Swing Line Loan resulting from a Mandatory Borrowing at a time
when no Default or Event of Default shall exist), (v) the Borrower shall have
revoked a notice of prepayment or notice of termination of the Commitments, the
Swing Line Commitment and the Letter of Credit Commitment that was conditioned
upon the effectiveness of other credit facilities pursuant to Section 2.6 or
Section 2.7, or (vi) a Eurodollar Advance is assigned other than on the last day
of the Interest Period applicable thereto as a result of an increase in the
Aggregate Commitment Amount pursuant to Section  2.6(d) or a replacement of a
Lender pursuant to clause (x) or (z) of Section 3.13, then the Borrower agrees
to indemnify each Lender against, and to pay on demand directly to such Lender
the amount (calculated by such Lender using any method chosen by such Lender
which is customarily used by such Lender for such purpose) equal to any loss or
expense suffered by such Lender as a result of such failure to borrow or
Convert, or such termination, repayment, prepayment or revocation, including any
loss, cost or expense suffered by such Lender in liquidating or employing
deposits acquired to fund or maintain the funding of such Eurodollar Advance,
Competitive Bid Loan or Swing Line Loan, as the case may be, or redeploying
funds prepaid or repaid, in amounts which correspond to such Eurodollar Advance,
Competitive Bid Loan or Swing Line Loan, as the case may be, and any reasonable
internal processing charge customarily charged by such Lender in connection
therewith.

 

3.6                            Reimbursement for Costs, Etc.

 

If at any time or from time to time there shall occur a Regulatory Change and
the Issuer or any Lender shall have reasonably determined that such Regulatory
Change (i) shall have had or will thereafter have the effect of reducing (A) the
rate of return on the Issuer’s or such Lender’s capital or the capital of any
Person directly or indirectly owning or controlling the Issuer or such Lender
(each a “Control Person”), or (B) the asset value (for capital purposes) to the
Issuer, such Lender or such Control Person, as applicable, of the Reimbursement
Obligations, or any participation therein, or the Loans, or any participation
therein, in any case to a level below that which the Issuer, such Lender or such
Control Person could have achieved or would thereafter be able to achieve but
for such Regulatory Change (after taking into account the Issuer’s, such
Lender’s or such Control Person’s policies regarding capital), (ii) will impose,
modify or deem applicable any reserve, asset, special deposit or special
assessment requirements on deposits obtained in the interbank eurodollar market
in connection with the Loan Documents (excluding, with respect to any Eurodollar
Advance, any such requirement which is included in the determination of the rate
applicable thereto), (iii) will subject the Issuer, such Lender or such Control
Person, as applicable, to any tax (documentary, stamp or otherwise) with respect
to this Agreement, any Note, or any Reimbursement Agreement, or (iv) will change
the basis of taxation of payments to the Issuer, such Lender or such Control
Person, as applicable, of principal, interest or fees payable under the Loan
Documents (except, in the case of clauses (iii) and (iv) above, for

 

40

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

any tax or changes in the rate of tax on the Issuer’s, such Lender’s or such
Control Person’s net income) then, in each such case, within ten days after
demand by the Issuer or such Lender, as applicable, the Borrower shall pay to
the Issuer, such Lender or such Control Person, as the case may be, such
additional amount or amounts as shall be sufficient to compensate the Issuer,
such Lender or such Control Person, as the case may be, for any such reduction,
reserve or other requirement, tax, loss, cost or expense (excluding general
administrative and overhead costs) (collectively, “Costs”) attributable to the
Issuer’s, such Lender’s or such Control Person’s compliance during the term
hereof with such Regulatory Change, but only if such Costs are generally
applicable to (and for which reimbursement is generally being sought by the
Issuer, such Lender or such Control Person, as applicable, in respect of) credit
transactions similar to this transaction from similarly situated borrowers
(which are parties to credit or loan documentation containing a provision
similar to this Section 3.6), as determined by the Issuer or such Lender, as
applicable, in its reasonable discretion.  The Issuer and each Lender may make
multiple requests for compensation under this Section 3.6.

 

Notwithstanding the foregoing, the Borrower will not be required to compensate
any Lender for any Costs under this Section 3.6 arising prior to 45 days
preceding the date of demand, unless the applicable Regulatory Change giving
rise to such Costs is imposed retroactively.  In the case of retroactivity, such
notice shall be provided to the Borrower not later than 45 days from the date
that such Lender learned of such Regulatory Change.  The Borrower’s obligation
to compensate such Lender shall be contingent upon the provision of such timely
notice (but any failure by such Lender to provide such timely notice shall not
affect the Borrower’s obligations with respect to (i) Costs incurred from the
date as of which such Regulatory Change became effective to the date that is 45
days after the date such Lender reasonably should have learned of such
Regulatory Change and (ii) Costs incurred following the provision of such
notice).

 

3.7                            Illegality of Funding

 

Notwithstanding any other provision hereof, if any Lender shall reasonably
determine that any law, regulation, treaty or directive, or any change therein
or in the interpretation or application thereof, shall make it unlawful for such
Lender to make or maintain any Eurodollar Advance as contemplated by this
Agreement, such Lender shall promptly notify the Borrower and the Administrative
Agent thereof, and (a) the commitment of such Lender to make such Eurodollar
Advances or Convert ABR Advances to such Eurodollar Advances shall forthwith be
suspended, (b) such Lender shall fund its portion of each requested Eurodollar
Advance as an ABR Advance and (c) such Lender’s Loans then outstanding as such
Eurodollar Advances, if any, shall be Converted automatically to an ABR Advance
on the last day of the then current Interest Period applicable thereto or at
such earlier time as may be required.  If the commitment of any Lender with
respect to Eurodollar Advances is suspended pursuant to this Section 3.7 and
such Lender shall have obtained actual knowledge that it is once again legal for
such Lender to make or maintain Eurodollar Advances, such Lender shall promptly
notify the Administrative Agent and the Borrower thereof and, upon receipt of
such notice by each of the Administrative Agent and the Borrower, such Lender’s
commitment to make or maintain Eurodollar Advances shall be reinstated.  If the
commitment of any Lender with respect to Eurodollar Advances is suspended
pursuant to this Section 3.7, such suspension shall not otherwise affect such
Lender’s Commitment.

 

41

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

3.8                            Option to Fund; Substituted Interest Rate

 

(a)                               Each Lender has indicated that, if the
Borrower requests a Swing Line Loan, a Eurodollar Advance or a Competitive Bid
Loan, such Lender may wish to purchase one or more deposits in order to fund or
maintain its funding of its Commitment Percentage of such Eurodollar Advance or
its Swing Line Loan or Competitive Bid Loan during the Interest Period with
respect thereto; it being understood that the provisions of this Agreement
relating to such funding are included only for the purpose of determining the
rate of interest to be paid in respect of such Swing Line Loan, Eurodollar
Advance or Competitive Bid Loan and any amounts owing under Section 3.5 and
Section 3.6.  The Swing Line Lender and each Lender shall be entitled to fund
and maintain its funding of all or any part of each Swing Line Loan, Eurodollar
Advance and Competitive Bid Loan in any manner it sees fit, but all such
determinations hereunder shall be made as if such Lender had actually funded and
maintained its Commitment Percentage of each Eurodollar Advance or its Swing
Line Loan or Competitive Bid Loan, as the case may be, during the applicable
Interest Period through the purchase of deposits in an amount equal to the
amount of its Commitment Percentage of such Eurodollar Advance or the amount of
such Swing Line Loan or Competitive Bid Loan, as the case may be, and having a
maturity corresponding to such Interest Period.  Each Lender may fund its Loans
from or for the account of any branch or office of such Lender as such Lender
may choose from time to time, subject to Section 3.10.

 

(b)                              In the event that (i) the Administrative Agent
shall have determined in good faith (which determination shall be conclusive and
binding upon the Borrower) that by reason of circumstances affecting the
interbank eurodollar market either adequate and reasonable means do not exist
for ascertaining the Eurodollar Rate applicable pursuant to Section 2.3 or
Section 3.3, or (ii) the Required Lenders shall have notified the Administrative
Agent that they have in good faith determined (which determination shall be
conclusive and binding on the Borrower) that the applicable Eurodollar Rate will
not adequately and fairly reflect the cost to such Lenders of maintaining or
funding loans bearing interest based on such Eurodollar Rate with respect to any
portion of the Loans that the Borrower has requested be made as Eurodollar
Advances or any Eurodollar Advance that will result from the requested
conversion of any portion of the Loans into Eurodollar Advances (each, an
“Affected Advance”), the Administrative Agent shall promptly notify the Borrower
and the Lenders (by telephone or otherwise, to be promptly confirmed in writing)
of such determination on or, to the extent practicable, prior to the requested
Borrowing Date or conversion date for such Affected Advances.  If the
Administrative Agent shall give such notice, (A) any Affected Advances shall be
made as ABR Advances (or, subject to the terms and conditions hereof,
Competitive Bid Loans), (B) the Loans (or any portion thereof) that were to have
been Converted to Affected Advances shall be Converted to or continued as ABR
Advances (or, subject to the terms and conditions hereof, Competitive Bid
Loans), and (C) any outstanding Affected Advances shall be Converted, on the
last day of the then current Interest Period with respect thereto, to ABR
Advances (or, subject to the terms and conditions hereof, Competitive Bid
Loans).  Until any notice under clauses (i) or (ii), as the case may be, of this
Section 3.8(b) has been withdrawn by the Administrative Agent (by notice to the
Borrower) promptly upon either (x) the Administrative Agent having determined
that such circumstances affecting the relevant market no longer exist and that
adequate and reasonable means do exist for determining the Eurodollar

 

42

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

Rate pursuant to Section 2.3 or Section 3.3, or (y) the Administrative Agent
having been notified by such Required Lenders that circumstances no longer
render the Loans (or any portion thereof) Affected Advances, no further
Eurodollar Advances shall be required to be made by the Lenders nor shall the
Borrower have the right to Convert all or any portion of the Loans to Eurodollar
Advances.

 

3.9                            Certificates of Payment and Reimbursement

 

Each Issuer and each Lender agrees, in connection with any request by it for
payment or reimbursement pursuant to Section 3.5 or Section 3.6, to provide the
Borrower with a certificate, signed by an officer of the Issuer or such Lender,
as the case may be, setting forth a description in reasonable detail of any such
payment or reimbursement.  Each determination by the Issuer and each Lender of
such payment or reimbursement shall be conclusive absent manifest error.

 

3.10                    Taxes; Net Payments

 

(a)                               Payments Free of Taxes.  Any and all payments
by or on account of any obligation of the Borrower hereunder or under any other
Loan Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes, provided that if the
Borrower shall be required by applicable law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 3.10) the Administrative Agent, Lender or Issuer, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

 

(b)                              Payment of Other Taxes by the Borrower. 
Without limiting the provisions of paragraph (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)                               Indemnification by the Borrower.  The Borrower
shall indemnify the Administrative Agent, each Lender and the Issuer, within 30
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 3.10) paid by the
Administrative Agent, such Lender or the Issuer, as the case may be, and,
without duplication, any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the Issuer (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender or the Issuer, shall be conclusive absent manifest error. 
After any Lender or the Issuer (as the case may be) learns of the imposition of
any Indemnified Taxes or Other Taxes, such Lender or the Issuer (as the case may
be) will as soon as reasonable practicable notify the Borrower

 

43

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

thereof; provided that the failure to provide Borrower with such notice shall
not release the Borrower from its indemnification obligations under this
Section 3.10.

 

(d)                              Evidence of Payments.  As soon as practicable
after any payment of Indemnified Taxes or Other Taxes by the Borrower to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(e)                               Status of Lenders.  Any Lender that is
entitled to an exemption from or reduction of withholding Tax under the law of
the jurisdiction in which the Borrower is resident for Tax purposes, or any
treaty to which such jurisdiction is a party, with respect to payments hereunder
or under any other Loan Document shall deliver to the Borrower (with a copy to
the Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

 

Without limiting the generality of the foregoing, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter (i) if such Foreign Lender shall determine that any applicable form
or certification has expired or will then expire or has or will then become
obsolete or incorrect or that an event has occurred that requires or will then
require a change in the most recent form or certification previously delivered
by it to Borrower and the Administrative Agent and (ii) upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

 

(i)                                   duly completed copies of Internal Revenue
Service Form W-8BEN claiming eligibility for benefits of an income Tax treaty to
which the United States of America is a party,

 

(ii)                                duly completed copies of Internal Revenue
Service Form W-8ECI,

 

(iii)                             in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a certificate (a “United States Tax Compliance
Certificate”) to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10
percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Internal Revenue Code, (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Internal Revenue Code or
(D) engaged in the conduct of a trade or business within the

 

44

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

United States to which the interest payment is effectively connected and
(y) duly completed copies of Internal Revenue Service Form W-8BEN,

 

(iv)                            to the extent a Foreign Lender is not the
beneficial owner (for example, where the Foreign Lender is a partnership or
participating Lender granting a typical participation), a complete and executed
IRS Form W-8IMY, accompanied by a Form W-8ECI, W-8BEN, a United States Tax
Compliance Certificate, IRS Form W-9 and/or other certification documents from
each beneficial owner, as applicable; provided that, if the Foreign Lender is a
partnership (and not a participating Lender) and one or more partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender shall provide a United States Tax Compliance Certificate, on behalf of
such beneficial owner(s) in lieu of requiring each beneficial owner to provide
its own certificate, or

 

(v)                               any other form prescribed by applicable law as
a basis for claiming exemption from or a reduction in United States Federal
withholding Tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower to determine the
withholding or deduction required to be made.

 

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause, “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

 

Without limiting the foregoing, upon request of the Administrative Agent or the
Borrower, each Lender and Issuer that is a “United States person” within the
meaning of Section 7701(a)(30) of the Internal Revenue Code that lends to the
Borrower (each, a “U.S. Lender”) shall deliver to the Administrative Agent and
the Borrower two duly signed, properly completed copies of IRS Form W-9 on or
prior to the Closing Date (or on or prior to the date it becomes a party to this
Agreement), certifying that such U.S. Lender is entitled to an exemption from
United States backup withholding, or any successor form.

 

(f)                                  Treatment of Certain Refunds.  If the
Administrative Agent, a Lender or the Issuer determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.10, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.10 with
respect to the Taxes or Other Taxes giving

 

45

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or the Issuing Bank, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent, such Lender or the Issuing Bank, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the Issuing Bank in the event the Administrative Agent, such
Lender or the Issuing Bank is required to repay such refund to such Governmental
Authority.  This paragraph shall not be construed to require the Administrative
Agent, any Lender or the Issuer to make available its Tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.

 

(g)                               Designation of a Different Lending Office.  If
any Lender requests compensation under Section 3.6, or requires the Borrower to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to this Section 3.10, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.6 or this  Section 3.10, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

3.11                    Facility Fees

 

The Borrower agrees to pay to the Administrative Agent for the pro rata account
of each Lender a fee (the “Facility Fee”) during the period commencing on the
Effective Date and ending on the Expiration Date, payable quarterly in arrears
on the last day of each March, June, September and December of each year,
commencing on the last day of the calendar quarter during which the Facility Fee
shall commence to accrue, and on the Expiration Date, at a rate per annum equal
to the Applicable Margin of (a) prior to the Commitment Termination Date or such
earlier date upon which all of the Commitments shall have been terminated in
accordance with Section 2.6, the Commitment Amount of such Lender (whether used
or unused), and (b) thereafter, the sum of (i) the outstanding principal balance
of all Revolving Credit Loans of such Lender, (ii) such Lender’s Swing Line
Exposure and (iii) such Lender’s Letter of Credit Exposure.  Notwithstanding
anything to the contrary contained in this Section 3.11, on and after the
Commitment Termination Date, the Facility Fee shall be payable upon demand.  In
addition, upon each reduction of the Aggregate Commitment Amount, the Borrower
shall pay the Facility Fee accrued on the amount of such reduction through the
date of such reduction.  The Facility Fee shall be computed on the basis of a
360-day year for the actual number of days elapsed.

 

3.12                    Letter of Credit Participation Fee

 

The Borrower agrees to pay to the Administrative Agent for the pro rata account
of each Lender a fee (the “Letter of Credit Participation Fee”) with respect to
the Letters of Credit during the period commencing on the Effective Date and
ending on the Commitment Termination

 

46

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

Date or, if later, the date when the Letter of Credit Exposure of all Lenders is
$0, payable quarterly in arrears on the last day of each March, June,
September and December of each year, commencing on the last day of the calendar
quarter in which the Effective Date shall have occurred, and on the last date of
such period, at a rate per annum equal to (i) in the case of standby Letters of
Credit, the Applicable Margin of the average daily aggregate amount which may be
drawn under all standby Letters of Credit during such period (whether or not the
conditions for drawing thereunder have or may be satisfied) multiplied by such
Lender’s Commitment Percentage, and (ii) in the case of commercial Letters of
Credit, the Applicable Margin of the average daily aggregate amount which may be
drawn under all commercial Letters of Credit during such period (whether or not
the conditions for drawing thereunder have or may be satisfied) multiplied by
such Lender’s Commitment Percentage.  The Letter of Credit Participation Fee
shall be computed on the basis of a 360-day year for the actual number of days
elapsed.

 

3.13                    Replacement of Lender

 

If (x) the Borrower is obligated to pay to any Lender any amount under
Section 3.6 or Section 3.10, the Borrower shall have the right within 90 days
thereafter, (y) any Lender shall be a Defaulting Lender, the Borrower shall have
the right at any time during which such Lender shall remain a Defaulting Lender,
or (z) any Lender shall have not consented to an Extension Request, the Borrower
shall have the right at any time on the relevant Extension Date, in each case in
accordance with the requirements of Section 11.7(b) and only if no Default or
Event of Default shall exist, to replace such Lender (the “Replaced Lender”)
with one or more Eligible Assignees (each a “Replacement Lender”), reasonably
acceptable to the Administrative Agent, the Swing Line Lender and the Issuer,
provided that (i) at the time of any replacement pursuant to this Section 3.13,
the Replacement Lender shall enter into one or more Assignment and Assumptions
pursuant to Section 11.7(b) (with the processing and recordation fee referred to
in Section 11.7(b) payable pursuant to said Section 11.7(b) to be paid by the
Replacement Lender) pursuant to which the Replacement Lender shall acquire the
Commitment, the outstanding Loans, the Swing Line Exposure and the Letter of
Credit Exposure of the Replaced Lender and, in connection therewith, shall pay
the following: (a) to the Replaced Lender, an amount equal to the sum of (A) an
amount equal to the principal of, and all accrued interest on, all outstanding
Loans and Swing Line Participation Amounts of the Replaced Lender, (B) an amount
equal to all drawings on all Letters of Credit that have been funded by (and not
reimbursed to) such Replaced Lender, together with all then unpaid interest with
respect thereto at such time, and (C) an amount equal to all accrued, but
unpaid, fees owing to the Replaced Lender, (b) to the Issuer, an amount equal to
such Replaced Lender’s Commitment Percentage of all drawings (which at such time
remain unpaid drawings) to the extent such amount was not funded by such
Replaced Lender, (c) to the Swing Line Lender, an amount equal to such Replaced
Lender’s Commitment Percentage of any Mandatory Borrowing to the extent such
amount was not funded by such Replaced Lender, and (d) to the Administrative
Agent an amount equal to all amounts owed by such Replaced Lender to the
Administrative Agent under this Agreement, including, without limitation, an
amount equal to the principal of, and all accrued interest on, all outstanding
Loans of the Replaced Lender, a corresponding amount of which was made available
by the Administrative Agent to the Borrower pursuant to Section 3.1 and which
has not been repaid to the Administrative Agent by such Replaced Lender or the
Borrower, and (ii) all obligations of the Borrower owing to the Replaced Lender
(other than those specifically

 

47

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

described in clause (i) above in respect of which the assignment purchase price
has been, or is concurrently being, paid) shall be paid in full to such Replaced
Lender concurrently with such replacement.  Upon the execution of the respective
Assignment and Acceptance Agreements and the payment of amounts referred to in
clauses (i) and (ii) of this Section 3.13, the Replacement Lender shall become a
Lender hereunder and the Replaced Lender shall cease to constitute a Lender
hereunder, except with respect to indemnification provisions under this
Agreement that are intended to survive the termination of the Commitments and
the repayment of the Loans.  Solely for the purpose of calculating break funding
payments under Section 3.5, the assignment by any Replaced Lender of any
Eurodollar Advance prior to the last day of the Interest Period applicable
thereto pursuant to clause (x) or (z) of this Section 3.13 shall be deemed to
constitute a prepayment by the Borrower of such Eurodollar Advance.

 

4.                                    REPRESENTATIONS AND WARRANTIES

 

In order to induce the Administrative Agent, the Lenders and the Issuer to enter
into this Agreement, the Lenders to make the Loans and the Issuer to issue
Letters of Credit, the Borrower hereby makes the following representations and
warranties to the Administrative Agent, the Lenders and the Issuer:

 

4.1                            Existence and Power

 

Each of the Borrower and the Subsidiaries is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation or
formation (except, in the case of the Subsidiaries, where the failure to be in
such good standing could not reasonably be expected to have a Material Adverse
effect), has all requisite corporate power and authority to own its Property and
to carry on its business as now conducted, and is qualified to do business as a
foreign corporation and is in good standing in each jurisdiction in which it
owns or leases real Property or in which the nature of its business requires it
to be so qualified (except those jurisdictions where the failure to be so
qualified or to be in good standing could not reasonably be expected to have a
Material Adverse effect).

 

4.2                            Authority

 

The Borrower has full corporate power and authority to enter into, execute,
deliver and perform the terms of the Loan Documents, all of which have been duly
authorized by all proper and necessary corporate action and are not in
contravention of any applicable law or the terms of its Certificate of
Incorporation and By-Laws.  No consent or approval of, or other action by,
shareholders of the Borrower, any Governmental Authority, or any other Person
(which has not already been obtained) is required to authorize in respect of the
Borrower, or is required in connection with the execution, delivery, and
performance by the Borrower of the Loan Documents or is required as a condition
to the enforceability of the Loan Documents against the Borrower.

 

4.3                            Binding Agreement

 

The Loan Documents constitute the valid and legally binding obligations of the
Borrower, enforceable in accordance with their respective terms, except as such
enforceability may

 

48

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
equitable principles relating to the availability of specific performance as a
remedy.

 

4.4                            Litigation

 

As of the Effective Date, there are no actions, suits, arbitration proceedings
or claims (whether purportedly on behalf of the Borrower, any Subsidiary or
otherwise) pending or, to the knowledge of the Borrower, threatened against the
Borrower or any Subsidiary or any of their respective Properties, or maintained
by the Borrower or any Subsidiary, at law or in equity, before any Governmental
Authority which could reasonably be expected to have a Material Adverse effect. 
There are no proceedings pending or, to the knowledge of the Borrower,
threatened against the Borrower or any Subsidiary (a) which call into question
the validity or enforceability of any Loan Document, or otherwise seek to
invalidate, any Loan Document, or (b) which might, individually or in the
aggregate, materially and adversely affect any of the transactions contemplated
by any Loan Document.

 

4.5                            No Conflicting Agreements

 

(a)                               Neither the Borrower nor any Subsidiary is in
default under any agreement to which it is a party or by which it or any of its
Property is bound the effect of which could reasonably be expected to have a
Material Adverse effect.  No notice to, or filing with, any Governmental
Authority is required for the due execution, delivery and performance by the
Borrower of the Loan Documents.

 

(b)                              No provision of any existing material mortgage,
material indenture, material contract or material agreement or of any existing
statute, rule, regulation, judgment, decree or order binding on the Borrower or
any Subsidiary or affecting the Property of the Borrower or any Subsidiary
conflicts with, or requires any consent which has not already been obtained
under, or would in any way prevent the execution, delivery or performance by the
Borrower of the terms of, any Loan Document.  The execution, delivery or
performance by the Borrower of the terms of each Loan Document will not
constitute a default under, or result in the creation or imposition of, or
obligation to create, any Lien upon the Property of the Borrower or any
Subsidiary pursuant to the terms of any such mortgage, indenture, contract or
agreement.

 

4.6                            Taxes

 

The Borrower and each Subsidiary has filed or caused to be filed all tax
returns, and has paid, or has made adequate provision for the payment of, all
taxes shown to be due and payable on said returns or in any assessments made
against them, the failure of which to file or pay could reasonably be expected
to have a Material Adverse effect, and no tax Liens (other than Liens permitted
under Section 8.2) have been filed against the Borrower or any Subsidiary and no
claims are being asserted with respect to such taxes which are required by GAAP
to be reflected in the Financial Statements and are not so reflected, except for
taxes which have been assessed but which are not yet due and payable.  The
charges, accruals and reserves on the books of the Borrower and each Subsidiary
with respect to all federal, state, local and other taxes are considered by the

 

49

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

management of the Borrower to be adequate, and the Borrower knows of no unpaid
assessment which (a) could reasonably be expected to have a Material Adverse
effect, or (b) is or might be due and payable against it or any Subsidiary or
any Property of the Borrower or any Subsidiary, except such thereof as are being
contested in good faith and by appropriate proceedings diligently conducted, and
for which adequate reserves have been set aside in accordance with GAAP or which
have been assessed but are not yet due and payable.

 

4.7                            Compliance with Applicable Laws; Filings

 

Neither the Borrower nor any Subsidiary is in default with respect to any
judgment, order, writ, injunction, decree or decision of any Governmental
Authority which default could reasonably be expected to have a Material Adverse
effect.  The Borrower and each Subsidiary is complying with all applicable
statutes, rules and regulations of all Governmental Authorities, a violation of
which could reasonably be expected to have a Material Adverse effect.  The
Borrower and each Subsidiary has filed or caused to be filed with all
Governmental Authorities all reports, applications, documents, instruments and
information required to be filed pursuant to all applicable laws, rules,
regulations and requests which, if not so filed, could reasonably be expected to
have a Material Adverse effect.

 

4.8                            Governmental Regulations

 

The Borrower is not subject to regulation under the Investment Company Act of
1940, as amended, and is not subject to any statute or regulation which
regulates the incurrence of Indebtedness.

 

4.9                            Federal Reserve Regulations; Use of Proceeds

 

The Borrower is not engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
any margin stock within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System, as amended.  No part of the proceeds of the Loans or
the Letters of Credit has been or will be used, directly or indirectly, and
whether immediately, incidentally or ultimately, for a purpose which violates
any law, rule or regulation of any Governmental Authority, including, without
limitation, the provisions of Regulations T, U or X of the Board of Governors of
the Federal Reserve System, as amended.  Anything in this Agreement to the
contrary notwithstanding, neither the Issuer nor any Lender shall be obligated
to extend credit to or on behalf of the Borrower in violation of any limitation
or prohibition provided by any applicable law, regulation or statute, including
said Regulation U.  Following application of the proceeds of each Loan and the
issuance of each Letter of Credit, not more than 25% (or such greater or lesser
percentage as is provided in the exclusions from the definition of “Indirectly
Secured” contained in said Regulation U as in effect at the time of the making
of such Loan or issuance of such Letter of Credit) of the value of the assets of
the Borrower and the Subsidiaries on a Consolidated basis that are subject to
Section 8.2 will be Margin Stock.  In addition, no part of the proceeds of any
Loan or Letter of Credit will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to make a loan to any director
or executive officer of the Borrower or any Subsidiary.

 

50

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

4.10                    No Misrepresentation

 

No representation or warranty contained in any Loan Document and no certificate
or written report furnished by the Borrower to the Administrative Agent or any
Lender pursuant to any Loan Document contains or will contain, as of its date, a
misstatement of material fact, or omits or will omit to state, as of its date, a
material fact required to be stated in order to make the statements therein
contained, when taken as a whole, not misleading in the light of the
circumstances under which made (it being understood that the Borrower makes no
representation or warranty hereunder with respect to any projections or other
forward looking information).

 

4.11                    Plans

 

Each Employee Benefit Plan of the Borrower, each Subsidiary and each ERISA
Affiliate is in compliance with ERISA and the Internal Revenue Code, where
applicable, except where the failure to so comply would not be material.  The
Borrower, each Subsidiary and each ERISA Affiliate have complied with the
material requirements of Section 515 of ERISA with respect to each Pension Plan
which is a Multiemployer Plan, except where the failure to so comply would not
be material.  The Borrower, each Subsidiary and each ERISA Affiliate has, as of
the date hereof, made all contributions or payments to or under each Pension
Plan required by law or the terms of such Pension Plan or any contract or
agreement.  No liability to the PBGC has been, or is reasonably expected by the
Borrower, any Subsidiary or any ERISA Affiliate to be, incurred by the Borrower,
any Subsidiary or any ERISA Affiliate.  Liability, as referred to in this
Section 4.11, includes any joint and several liability, but excludes any current
or, to the extent it represents future liability in the ordinary course, any
future liability for premiums under Section 4007 of ERISA.  Each Employee
Benefit Plan which is a group health plan within the meaning of
Section 5000(b)(1) of the Internal Revenue Code is in material compliance with
the continuation of health care coverage requirements of Section 4980B of the
Internal Revenue Code and with the portability, nondiscrimination and other
requirements of Sections 9801, 9802, 9803, 9811 and 9812 of the Internal Revenue
Code.

 

4.12                    Environmental Matters

 

Neither the Borrower nor any Subsidiary (a) has received written notice or
otherwise learned of any claim, demand, action, event, condition, report or
investigation indicating or concerning any potential or actual liability which
individually or in the aggregate could reasonably be expected to have a Material
Adverse effect, arising in connection with (i) any non-compliance with or
violation of the requirements of any applicable federal, state or local
environmental health or safety statute or regulation, or (ii) the release or
threatened release of any toxic or hazardous waste, substance or constituent, or
other substance into the environment, (b) to the best knowledge of the Borrower,
has any threatened or actual liability in connection with the release or
threatened release of any toxic or hazardous waste, substance or constituent, or
other substance into the environment which individually or in the aggregate
could reasonably be expected to have a Material Adverse effect, (c) has received
notice of any federal or state investigation evaluating whether any remedial
action is needed to respond to a release or threatened release of any toxic or
hazardous waste, substance or constituent or other substance into the
environment for which the Borrower or any Subsidiary is or would be liable,
which liability would reasonably be expected to have a

 

51

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

Material Adverse effect, or (d) has received notice that the Borrower or any
Subsidiary is or may be liable to any Person under the Comprehensive
Environmental Response, Compensation and Liability Act, as amended, 42 U.S.C.
Section 9601 et seq., or any analogous state law, which liability would
reasonably be expected to have a Material Adverse effect.  The Borrower and each
Subsidiary is in compliance with the financial responsibility requirements of
federal and state environmental laws to the extent applicable, including those
contained in 40 C.F.R., parts 264 and 265, subpart H, and any analogous state
law, except in those cases in which the failure so to comply would not
reasonably be expected to have a Material Adverse effect.

 

4.13                          Financial Statements

 

The Borrower has heretofore delivered to the Lenders through the Administrative
Agent copies of the audited Consolidated Balance Sheet of the Borrower and its
Subsidiaries as of December 31, 2010, and the related Consolidated Statements of
Operations, Shareholders’ Equity and Cash Flows for the fiscal year then ended. 
The financial statements referred to immediately above, including all related
notes and schedules, are herein referred to collectively as the “Financial
Statements”.  The Financial Statements fairly present, in all material respects,
the Consolidated financial condition and results of the operations of the
Borrower and the Subsidiaries as of the dates and for the periods indicated
therein and, except as noted therein, have been prepared in conformity with GAAP
as then in effect.  Neither the Borrower nor any of the Subsidiaries has any
obligation or liability of any kind (whether fixed, accrued, contingent,
unmatured or otherwise) which, in accordance with GAAP as then in effect, should
have been disclosed in the Financial Statements and was not.  During the period
from January 1, 2011 to and including the Effective Date, there was no Material
Adverse change, including as a result of any change in law, in the consolidated
financial condition, operations, business or Property of the Borrower and the
Subsidiaries taken as a whole.

 

5.                                    CONDITIONS OF LENDING - FIRST LOANS AND
LETTERS OF CREDIT ON THE FIRST BORROWING DATE

 

In addition to the requirements set forth in Section 6, the obligation of each
Lender on the first Borrowing Date to make one or more Revolving Credit Loans,
the Swing Line Lender to make one or more Swing Line Loans, the Issuer to issue
one or more Letters of Credit and any Lender to make a Competitive Bid Loan are
subject to the fulfillment of the following conditions precedent prior to or
simultaneously with the Effective Date:

 

5.1                                  Evidence of Corporate Action

 

The Administrative Agent shall have received a certificate, dated the Effective
Date, of the Secretary or an Assistant Secretary of the Borrower (i) attaching a
true and complete copy of the resolutions of its Board of Directors and of all
documents evidencing all other necessary corporate action (in form and substance
reasonably satisfactory to the Administrative Agent) taken by the Borrower to
authorize the Loan Documents and the transactions contemplated thereby,
(ii) attaching a true and complete copy of its Certificate of Incorporation and
By-Laws, (iii) setting forth the incumbency of the officer or officers of the
Borrower who may sign the Loan Documents and

 

52

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

any other certificates, requests, notices or other documents now or in the
future required thereunder, and (iv) attaching a certificate of good standing of
the Secretary of State of the State of Delaware.

 

5.2                                  Notes

 

The Administrative Agent shall have received a Note for each Lender that shall
have requested one, executed by the Borrower.

 

5.3                                  Opinion of Counsel to the Borrower

 

The Administrative Agent shall have received:

 

(a)                               an opinion of Zenon Lankowsky, counsel to the
Borrower, dated the Effective Date, and in the form of Exhibit D-1; and

 

(b)                              an opinion of Davis Polk & Wardwell LLP,
special counsel to the Borrower, dated the Effective Date, and in the form of
Exhibit D-2.

 

5.4                                  Termination of Existing 2006 Five Year
Credit Agreement

 

After giving effect to the application of the proceeds of the Loans on the
Effective Date, the Indebtedness under the Existing 2006 Five Year Credit
Agreement shall have been fully repaid, commitments under the Existing 2006 Five
Year Credit Agreement shall have been canceled or terminated, and the
Administrative Agent shall have received reasonably satisfactory evidence
thereof.  In order to facilitate the termination of the commitments under the
Existing 2006 Five Year Credit Agreement, the Borrower hereby gives notice that
the Borrower wishes to terminate the commitments under the Existing 2006 Five
Year Credit Agreement, effective as of the Effective Date.  Each Lender that is
a party to the Existing 2006 Five Year Credit Agreement, by its execution
hereof, waives any requirement of prior notice set forth therein as a condition
to the right of the Borrower to terminate the commitments thereunder.

 

6.                                    CONDITIONS OF LENDING - ALL LOANS AND
LETTERS OF CREDIT

 

The obligation of each Lender on any Borrowing Date to make each Revolving
Credit Loan (other than a Revolving Credit Loan constituting a Mandatory
Borrowing), the Swing Line Lender to make each Swing Line Loan, the Issuer to
issue each Letter of Credit and any Lender to make a Competitive Bid Loan are
subject to the fulfillment of the following conditions precedent:

 

6.1                                  Compliance

 

On each Borrowing Date, and after giving effect to the Loans to be made or the
Letters of Credit to be issued on such Borrowing Date, (a) there shall exist no
Default or Event of Default, and (b) the representations and warranties
contained in this Agreement shall be true and correct with the same effect as
though such representations and warranties had been made on such Borrowing Date,
except those which are expressly specified to be made as of an earlier date.

 

53

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

6.2                                  Requests

 

The Administrative Agent shall have received either or both, as applicable, of a
Borrowing Request or a Letter of Credit Request from the Borrower.

 

6.3                                  Loan Closings

 

All documents required by the provisions of this Agreement to have been executed
or delivered by the Borrower to the Administrative Agent, any Lender or the
Issuer on or before the applicable Borrowing Date shall have been so executed or
delivered on or before such Borrowing Date.

 

7.                                    AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that on and after the Effective Date and until
the later to occur of (a) the Commitment Termination Date and (b) the payment in
full of the Loans, the Reimbursement Obligations, the Fees and all other sums
payable under the Loan Documents, the Borrower will:

 

7.1                                  Legal Existence

 

Except as may otherwise be permitted by Section 8.3 and Section 8.4, maintain,
and cause each Subsidiary to maintain, its corporate existence in good standing
in the jurisdiction of its incorporation or formation and in each other
jurisdiction in which the failure so to do could reasonably be expected to have
a Material Adverse effect, except that the corporate existence of Subsidiaries
may be terminated if (i) such Subsidiaries operate closing or discontinued
operations or (ii) if the Borrower determines in good faith that such
termination is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders.

 

7.2                                  Taxes

 

Pay and discharge when due, and cause each Subsidiary so to do, all taxes,
assessments, governmental charges, license fees and levies upon or with respect
to the Borrower and such Subsidiary, and upon the income, profits and Property
thereof unless, and only to the extent, that either (i)(a) such taxes,
assessments, governmental charges, license fees and levies shall be contested in
good faith and by appropriate proceedings diligently conducted by the Borrower
or such Subsidiary, and (b) such reserve or other appropriate provision as shall
be required by GAAP shall have been made therefor, or (ii) the failure to pay or
discharge such taxes, assessments, governmental charges, license fees and levies
could not reasonably be expected to have a Material Adverse effect.

 

7.3                                  Insurance

 

Keep, and cause each Subsidiary to keep, insurance with responsible insurance
companies in such amounts and against such risks as is usually carried by the
Borrower or such Subsidiary.

 

54

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

7.4                                  Performance of Obligations

 

Pay and discharge promptly when due, and cause each Subsidiary so to do, all
lawful Indebtedness, obligations and claims for labor, materials and supplies or
otherwise which, if unpaid, could reasonably be expected to (a) have a Material
Adverse effect, or (b) become a Lien on the Property of the Borrower or any
Subsidiary, except those Liens permitted under Section 8.2, provided that
neither the Borrower nor such Subsidiary shall be required to pay or discharge
or cause to be paid or discharged any such Indebtedness, obligation or claim so
long as (i) the validity thereof shall be contested in good faith and by
appropriate proceedings diligently conducted by the Borrower or such Subsidiary,
and (ii) such reserve or other appropriate provision as shall be required by
GAAP shall have been made therefor.

 

7.5                                  Condition of Property

 

Except for ordinary wear and tear, at all times, maintain, protect and keep in
good repair, working order and condition, all material Property necessary for
the operation of its business (other than Property which is replaced with
similar Property) as then being operated, and cause each Subsidiary so to do.

 

7.6                                  Observance of Legal Requirements

 

Observe and comply in all material respects, and cause each Subsidiary so to do,
with all laws, ordinances, orders, judgments, rules, regulations,
certifications, franchises, permits, licenses, directions and requirements of
all Governmental Authorities, which now or at any time hereafter may be
applicable to it or to such Subsidiary, a violation of which could reasonably be
expected to have a Material Adverse effect.

 

7.7                                  Financial Statements and Other Information

 

Maintain, and cause each Subsidiary to maintain, a standard system of accounting
in accordance with GAAP, and furnish to the Administrative Agent for
distribution to the Lenders:

 

(a)                               As soon as available and, in any event, within
90 days after the close of each fiscal year, a copy of (x) the Borrower’s 10-K
in respect of such fiscal year, and (y) (i) the Borrower’s Consolidated Balance
Sheet as of the end of such fiscal year, and (ii) the related Consolidated
Statements of Operations, Shareholders’ Equity and Cash Flows, as of and through
the end of such fiscal year, setting forth in each case in comparative form the
corresponding figures in respect of the previous fiscal year, all in reasonable
detail, and accompanied by a report of the Borrower’s auditors, which report
shall state that (A) such auditors audited such financial statements, (B) such
audit was made in accordance with generally accepted auditing standards in
effect at the time and provides a reasonable basis for such opinion, and
(C) said financial statements have been prepared in accordance with GAAP;

 

(b)                              As soon as available, and in any event within
45 days after the end of each of the first three fiscal quarters of each fiscal
year, a copy of (x) the Borrower’s 10-Q in respect of such fiscal quarter, and
(y) (i) the Borrower’s Consolidated Balance Sheet as of the end of

 

55

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

such quarter and (ii) the related Consolidated Statements of Operations,
Shareholders’ Equity and Cash Flows for (A) such quarter and (B) the period from
the beginning of the then current fiscal year to the end of such quarter, in
each case in comparable form with the prior fiscal year, all in reasonable
detail and prepared in accordance with GAAP (without footnotes and subject to
year-end adjustments);

 

(c)                               Simultaneously with the delivery of the
financial statements required by clauses (a) and (b) above, a certificate of the
chief financial officer or treasurer of the Borrower certifying that no Default
or Event of Default shall have occurred or be continuing or, if so, specifying
in such certificate all such Defaults and Events of Default, and setting forth
computations in reasonable detail demonstrating compliance with Section 8.1 and
Section 8.9.

 

(d)                              Prompt notice upon the Borrower becoming aware
of any change in a Pricing Level;

 

(e)                               Promptly upon becoming available, copies of
all regular or periodic reports (including current reports on Form 8-K) which
the Borrower or any Subsidiary may now or hereafter be required to file with or
deliver to the Securities and Exchange Commission, or any other Governmental
Authority succeeding to the functions thereof;

 

(f)                                  Prompt written notice of: (i) any citation,
summons, subpoena, order to show cause or other order naming the Borrower or any
Subsidiary a party to any proceeding before any Governmental Authority which
could reasonably be expected to have a Material Adverse effect, and include with
such notice a copy of such citation, summons, subpoena, order to show cause or
other order, (ii) any lapse or other termination of any license, permit,
franchise or other authorization issued to the Borrower or any Subsidiary by any
Governmental Authority, (iii) any refusal by any Governmental Authority to renew
or extend any license, permit, franchise or other authorization, and (iv) any
dispute between the Borrower or any Subsidiary and any Governmental Authority,
which lapse, termination, refusal or dispute, referred to in clause (ii),
(iii) or (iv) above, could reasonably be expected to have a Material Adverse
effect;

 

(g)                               Prompt written notice of the occurrence of
(i) each Default, (ii) each Event of Default and (iii) each Material Adverse
change;

 

(h)                               Promptly upon receipt thereof, copies of any
audit reports delivered in connection with the statements referred to in
Section 7.7(a);

 

(i)                                   From time to time, such other information
regarding the financial position or business of the Borrower and the
Subsidiaries as the Administrative Agent, at the request of any Lender, may
reasonably request; and

 

(j)                                  Prompt written notice of such other
information with documentation required by bank regulatory authorities under
applicable “know your customer” and Anti-Money Laundering rules and regulations
(including, without limitation, the Patriot Act), as from time to time may be
reasonably requested by the Administrative Agent or any Lender.

 

56

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

Information required to be delivered pursuant to (x) this Section 7.7 shall be
deemed to have been delivered if such information shall have been posted by the
Administrative Agent on a Debtdomain, IntraLinks, Syndtrak or similar electronic
system (the “Platform”) to which each Lender has been granted access and
(y) clauses (a), (b) and (e) of this Section 7.7 shall be deemed delivered to
the Administrative Agent and to the Lenders when available on the Borrower’s
website at http://www.cvscaremark.com or the website of the U.S. Securities and
Exchange Commission at http://www.sec.gov.  Information delivered pursuant to
Section 7.7 may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.

 

The Borrower hereby acknowledges that the Administrative Agent and/or the Joint
Lead Arrangers and Joint Bookrunners will make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform.

 

7.8                                  Records

 

Upon reasonable notice and during normal business hours, permit representatives
of the Administrative Agent and each Lender to visit the offices of the Borrower
and each Subsidiary, to examine the books and records (other than tax returns
and work papers related to tax returns) thereof and auditors’ reports relating
thereto, to discuss the affairs of the Borrower and each Subsidiary with the
respective officers thereof, and to meet and discuss the affairs of the Borrower
and each Subsidiary with the Borrower’s auditors.

 

7.9                                  Authorizations

 

Maintain and cause each Subsidiary to maintain, in full force and effect, all
copyrights, patents, trademarks, trade names, franchises, licenses, permits,
applications, reports, and other authorizations and rights, which, if not so
maintained, would individually or in the aggregate have a Material Adverse
effect.

 

8.                                   NEGATIVE COVENANTS

 

The Borrower covenants and agrees that on and after the Effective Date and until
the later to occur of (a) the Commitment Termination Date and (b) the payment in
full of the Loans, the Reimbursement Obligations, the Fees and all other sums
which are payable under the Loan Documents, the Borrower will not:

 

8.1                                  Subsidiary Indebtedness

 

Permit the Indebtedness of all Subsidiaries to exceed (on a combined basis) 10%
of Tangible Net Worth.

 

8.2                                  Liens

 

Create, incur, assume or suffer to exist any Lien against or on any Property now
owned or hereafter acquired by the Borrower or any of the Subsidiaries, or
permit any of the Subsidiaries so to do, except any one or more of the following
types of Liens: (a) Liens in

 

57

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

connection with workers’ compensation, unemployment insurance or other social
security obligations (which phrase shall not be construed to refer to ERISA or
the minimum funding obligations under Section 412 of the Code), (b) Liens to
secure the performance of bids, tenders, letters of credit, contracts (other
than contracts for the payment of Indebtedness), leases, statutory obligations,
surety, customs, appeal, performance and payment bonds and other obligations of
like nature, in each such case arising in the ordinary course of business,
(c) mechanics’, workmen’s, carriers’, warehousemen’s, materialmen’s, landlords’
or other like Liens arising in the ordinary course of business with respect to
obligations which are not due or which are being contested in good faith and by
appropriate proceedings diligently conducted, (d) Liens for taxes, assessments,
fees or governmental charges the payment of which is not required by
Section 7.2, (e) easements, rights of way, restrictions, leases of Property to
others, easements for installations of public utilities, title imperfections and
restrictions, zoning ordinances and other similar encumbrances affecting
Property which in the aggregate do not materially impair its use for the
operation of the business of the Borrower or such Subsidiary, (f) Liens on
Property of the Subsidiaries under capital leases and Liens on Property of the
Subsidiaries acquired (whether as a result of purchase, capital lease, merger or
other acquisition) and either existing on such Property when acquired, or
created contemporaneously with or within 12 months of such acquisition to secure
the payment or financing of the purchase price of such Property (including the
construction, development, substantial repair, alteration or improvement
thereof), and any renewals thereof, provided that such Liens attach only to the
Property so purchased or acquired (including any such construction, development,
substantial repair, alteration or improvement thereof) and provided further that
the Indebtedness secured by such Liens is permitted by Section 8.1,
(g) statutory Liens in favor of lessors arising in connection with Property
leased to the Borrower or any of the Subsidiaries, (h) Liens of attachments,
judgments or awards against the Borrower or any of the Subsidiaries with respect
to which an appeal or proceeding for review shall be pending or a stay of
execution or bond shall have been obtained, or which are otherwise being
contested in good faith and by appropriate proceedings diligently conducted, and
in respect of which adequate reserves shall have been established in accordance
with GAAP on the books of the Borrower or such Subsidiary, (i) Liens securing
Indebtedness of a Subsidiary to the Borrower or another Subsidiary, (j) Liens
(other than Liens permitted by any of the foregoing clauses) arising in the
ordinary course of its business which do not secure Indebtedness and do not, in
the aggregate, materially detract from the value of the business of the Borrower
and its Subsidiaries, taken as a whole, and (k) additional Liens securing
Indebtedness of the Borrower and the Subsidiaries in an aggregate outstanding
Consolidated principal amount not exceeding 10% of Tangible Net Worth.

 

8.3                                  Dispositions

 

Make any Disposition, or permit any of its Subsidiaries so to do, of all or
substantially all of the assets of the Borrower and the Subsidiaries on a
Consolidated basis.

 

8.4                                  Merger or Consolidation, Etc.

 

The Borrower will not consolidate with, be acquired by, or merge into or with
any Person unless (x) immediately after giving effect thereto no Default or
Event of Default shall or would exist and (y) either (i) the Borrower or (ii) a
corporation organized and existing under the laws of one of the States of the
United States of America shall be the survivor of such consolidation

 

58

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

or merger, provided that if the Borrower is not the survivor, the corporation
which is the survivor shall expressly assume, pursuant to an instrument executed
and delivered to the Administrative Agent, and in form and substance
satisfactory to the Administrative Agent, all obligations of the Borrower under
the Loan Documents and the Administrative Agent shall have received such
documents, opinions and certificates as it shall have reasonable requested in
connection therewith.

 

8.5                                  Acquisitions

 

Make any Acquisition, or permit any of the Subsidiaries so to do, except any one
or more of the following: (a) Intercompany Dispositions permitted by Section 8.3
and (b) Acquisitions by the Borrower or any of the Subsidiaries, provided that
immediately before and after giving effect to each such Acquisition no Event of
Default shall or would exist.

 

8.6                                  Restricted Payments

 

Make any Restricted Payment or permit any of the Subsidiaries so to do, except
any one or more of the following Restricted Payments: (a) any direct or indirect
Subsidiary may make dividends or other distributions to the Borrower or to any
other direct or indirect Subsidiary or otherwise ratably with respect to its
stock or other equity interests, and (b) the Borrower may make Restricted
Payments, provided that, in the case of this clause (b), immediately before and
after giving effect thereto, no Event of Default shall or would exist.

 

8.7                                  Limitation on Upstream Dividends by
Subsidiaries

 

Permit or cause any of the Subsidiaries to enter into or agree, or otherwise be
or become subject, to any agreement, contract or other arrangement (other than
this Agreement) with any Person (each a “Restrictive Agreement”) pursuant to the
terms of which (a) such Subsidiary is or would be prohibited from declaring or
paying any cash dividends on any class of its stock owned directly or indirectly
by the Borrower or any of the other Subsidiaries or from making any other
distribution on account of any class of any such stock (herein referred to as
“Upstream Dividends”), or (b) the declaration or payment of Upstream Dividends
by a Subsidiary to the Borrower or another Subsidiary, on an annual or
cumulative basis, is or would be otherwise limited or restricted (“Dividend
Restrictions”).  Notwithstanding the foregoing, nothing in this Section 8.7
shall prohibit:

 

(i)                                   Dividend Restrictions set forth in any
Restrictive Agreement in effect on the date hereof and any extensions,
refinancings, renewals or replacements thereof, provided that the Dividend
Restrictions in any such extensions, refinancings, renewals or replacements are
no less favorable in any material respect to the Lenders than those Dividend
Restrictions that are then in effect and that are being extended, refinanced,
renewed or replaced;

 

(ii)                                Dividend Restrictions existing with respect
to any Person acquired by the Borrower or any Subsidiary and existing at the
time of such acquisition, which Dividend Restrictions are not applicable to any
Person or the property or assets of any Person other than such Person or its
property or assets acquired, and any extensions, refinancings, renewals or
replacements of any of the foregoing, provided that the Dividend Restrictions in
any such

 

59

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

extensions, refinancings, renewals or replacements are no less favorable in any
material respect to the Lenders than those Dividend Restrictions that are then
in effect and that are being extended, refinanced, renewed or replaced;

 

(iii)                             Dividend Restrictions consisting of customary
net worth, leverage and other financial covenants, customary covenants regarding
the merger of or sale of stock or assets of a Subsidiary, customary restrictions
on transactions with affiliates, and customary subordination provisions
governing Indebtedness owed to the Borrower or any Subsidiary, in each case
contained in, or required by, any agreement governing Indebtedness incurred by a
Subsidiary in accordance with Section 8.1; or

 

(iv)                            Dividend Restrictions contained in any other
credit agreement so long as such Dividend Restrictions are no more restrictive
than those contained in this Agreement (including Dividend Restrictions
contained in the Existing 2007 Five Year Credit Agreement and the Existing 2010
Three Year Credit Agreement).

 

8.8                                  Limitation on Negative Pledges

 

Enter into any agreement, other than (i) this Agreement, (ii) any other credit
agreement that is substantially similar to this Agreement, (iii) purchase money
financings or capital leases permitted by this Agreement (in which cases, any
prohibition or limitation shall only be effective against the assets financed
thereby), (iv) customary restrictions and conditions contained in agreements
relating to the Disposition of a Subsidiary, property or assets pending such
Disposition, provided such restrictions and conditions apply only to such
Subsidiary, property or assets, (v) restrictions and conditions contained in
documentation relating to a Subsidiary acquired after the Effective Date,
provided that such restriction or condition (x) existed at the time such Person
became a Subsidiary and was not created in contemplation of or in connection
with such Person becoming a Subsidiary and (y) applies only to such Subsidiary,
and (vi) customary provisions in leases, licenses and other contracts
restricting or conditioning the assignment or encumbrance thereof, including,
without limitation, licenses and sublicenses of patents, trademarks, copyrights
and similar intellectually property rights, or permit any Subsidiary so to do,
which prohibits or limits the ability of the Borrower or such Subsidiary to
create, incur, assume or suffer to exist any Lien upon any of its Property or
revenues, whether now owned or hereafter acquired, to secure the obligations of
the Borrower hereunder.

 

8.9                                  Ratio of Consolidated Indebtedness to Total
Capitalization

 

Permit its ratio of Consolidated Indebtedness to Total Capitalization at the end
of any fiscal quarter to exceed 0.6 : 1.0.

 

9.                                    DEFAULT

 

9.1                                  Events of Default

 

The following shall each constitute an “Event of Default” hereunder:

 

60

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

(a)                               The failure of the Borrower to make any
payment of principal on any Loan or any reimbursement payment in respect of any
Letter of Credit when due and payable; or

 

(b)                              The failure of the Borrower to make any payment
of interest on any Loan or of any Fee on any date when due and payable and such
default shall continue unremedied for a period of 5 Domestic Business Days after
the same shall be due and payable; or

 

(c)                               The failure of the Borrower to observe or
perform any covenant or agreement contained in Section 2.5, Section 7.1 or in
Section 8; or

 

(d)                              The failure of the Borrower to observe or
perform any other covenant or agreement contained in this Agreement, and such
failure shall have continued unremedied for a period of 30 days after the
Borrower shall have become aware of such failure; or

 

(e)                               An Event of Default (as defined in any
Reimbursement Agreement) shall occur under any Reimbursement Agreement; or

 

(f)                                  Any representation or warranty of the
Borrower (or of any of its officers on its behalf) made in any Loan Document, or
made in any certificate, report, opinion (other than an opinion of counsel) or
other document delivered on or after the date hereof shall in any such case
prove to have been incorrect or misleading (whether because of misstatement or
omission) in any material respect when made; or

 

(g)                               (i) Obligations in an aggregate Consolidated
amount in excess of $50,000,000 of the Borrower (other than its obligations
hereunder and under the Notes) and the Subsidiaries, whether as principal,
guarantor, surety or other obligor, for the payment of any Indebtedness or any
net liability under interest rate swap, collar, exchange or cap agreements,
(A) shall become or shall be declared to be due and payable prior to the
expressed maturity thereof, or (B) shall not be paid when due or within any
grace period for the payment thereof, or (ii) any holder of any such obligations
shall have the right to declare the Indebtedness evidenced thereby due and
payable prior to its stated maturity; or

 

(h)                               An involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any Subsidiary or
its debts, or of a substantial part of its assets, under any federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered; or

 

(i)                                   The Borrower or any Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Section 9.1, (iii) apply for or consent to the

 

61

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing; or

 

(j)                                  The Borrower or any Subsidiary shall
(i) suspend or discontinue its business (except for store closings in the
ordinary course of business and except in connection with a permitted
Disposition under Section 8.3 and as may otherwise be expressly permitted
herein), or (ii) generally not be paying its debts as such debts become due, or
(iii) admit in writing its inability to pay its debts as they become due; or

 

(k)                              Judgments or decrees in an aggregate
Consolidated amount in excess of $50,000,000 against the Borrower and the
Subsidiaries shall remain unpaid, unstayed on appeal, undischarged, unbonded or
undismissed for a period of 60 days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any Subsidiary to enforce
any such judgment; or

 

(l)                                   After the Effective Date a Change of
Control shall occur; or

 

(m)                           (i) Any Termination Event shall occur (x) with
respect to any Pension Plan (other than a Multiemployer Plan) or (y) with
respect to any other retirement plan subject to Section 302 of ERISA or
Section 412 of the Internal Revenue Code, which plan, during the five year
period prior to such Termination Event, was the responsibility in whole or in
part of the Borrower, any Subsidiary or any ERISA Affiliate, provided that this
clause (y) shall only apply if, in connection with such Termination Event, it is
reasonably likely that liability in an aggregate Consolidated amount in excess
of $50,000,000 will be imposed upon the Borrower, any Subsidiary or any ERISA
Affiliate; (ii) any Accumulated Funding Deficiency, whether or not waived, in an
aggregate Consolidated amount in excess of $50,000,000 shall exist with respect
to any Pension Plan (other than that portion of a Multiemployer Plan’s
Accumulated Funding Deficiency to the extent such Accumulated Funding Deficiency
is attributable to employers other than Borrower, any Subsidiary or any ERISA
Affiliate); (iii) any Person shall engage in any Prohibited Transaction
involving any Employee Benefit Plan; (iv) the Borrower, any Subsidiary or any
ERISA Affiliate shall fail to pay when due an amount which is payable by it to
the PBGC or to a Pension Plan (including a Multiemployer Plan) under Title IV of
ERISA; (v) the imposition of any tax under Section 4980(B)(a) of the Internal
Revenue Code; or (vi) the assessment of a civil penalty with respect to any
Employee Benefit Plan under Section 502(c) of ERISA; in each case, to the extent
such event or condition would have a Material Adverse effect.

 

9.2                                  Remedies

 

(a)                               Upon the occurrence of an Event of Default or
at any time thereafter during the continuance of an Event of Default, the
Administrative Agent, at the written request of the Required Lenders, shall
notify the Borrower that the Commitments, the Swing Line Commitment and the
Letter of Credit Commitment have been terminated and/or that all of the Loans,
the Notes and the Reimbursement Obligations and all accrued and unpaid interest
on any

 

62

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

thereof and all other amounts owing under the Loan Documents have been declared
immediately due and payable, provided that upon the occurrence of an Event of
Default under Section 9.1(h), (i) or (j) with respect to the Borrower, the
Commitments, the Swing Line Commitment and the Letter of Credit Commitment shall
automatically terminate and all of the Loans, the Notes and the Reimbursement
Obligations and all accrued and unpaid interest on any thereof and all other
amounts owing under the Loan Documents shall become immediately due and payable
without declaration or notice to the Borrower.  To the fullest extent not
prohibited by law, except for the notice provided for in the preceding sentence,
the Borrower expressly waives any presentment, demand, protest, notice of
protest or other notice of any kind in connection with the Loan Documents and
its obligations thereunder.  To the fullest extent not prohibited by law, the
Borrower further expressly waives and covenants not to assert any appraisement,
valuation, stay, extension, redemption or similar law, now or at any time
hereafter in force which might delay, prevent or otherwise impede the
performance or enforcement of the Loan Documents.

 

(b)                              In the event that the Commitments, the Swing
Line Commitment and the Letter of Credit Commitment shall have been terminated
or all of the Loans, the Notes and the Reimbursement Obligations shall have been
declared due and payable pursuant to the provisions of this Section 9.2, (i) the
Borrower shall forthwith deposit an amount equal to the Letter of Credit
Exposure in a cash collateral account with and under the exclusive control of
the Administrative Agent, and (ii) the Administrative Agent, the Issuer and the
Lenders agree, among themselves, that any funds received from or on behalf of
the Borrower under any Loan Document by the Issuer or any Lender (except funds
received by the Issuer or any Lender as a result of a purchase from the Issuer
or such Lender, as the case may be, pursuant to the provisions of
Section 11.9(b)) shall be remitted to the Administrative Agent, and shall be
applied by the Administrative Agent in payment of the Loans, the Reimbursement
Obligations and the other obligations of the Borrower under the Loan Documents
in the following manner and order: (1) first, to the payment or reimbursement of
the Administrative Agent, the Issuer and the Lenders, in that order, for any
fees, expenses or amounts (other than the principal of and interest on the
Reimbursement Obligations) due from the Borrower pursuant to the provisions of
Section 11.5 and the Reimbursement Agreements, (2) second, to the payment of the
Fees, (3) third, to the payment of any other fees, expenses or amounts (other
than the principal of and interest on the Loans and the Notes and the
Reimbursement Obligations) payable by the Borrower to the Administrative Agent,
the Issuer or any of the Lenders under the Loan Documents, (4) fourth, to the
payment, pro rata according to the outstanding principal balance of the Loans
and the Letter of Credit Exposure of each Lender, of interest due on the Loans
and the Reimbursement Obligations, (5) fifth, to the payment, pro rata according
to the sum of (A) the aggregate outstanding principal balance of the Loans of
each Lender plus (B) the aggregate outstanding balance of the Reimbursement
Obligations of each Lender, of the aggregate outstanding principal balance of
the Loans and the aggregate outstanding balance of the Reimbursement
Obligations, and (6) sixth, any remaining funds shall be paid to whosoever shall
be entitled thereto or as a court of competent jurisdiction shall direct.

 

(c)                               In the event that the Loans and the Notes and
the Reimbursement Obligations shall have been declared due and payable pursuant
to the provisions of this Section 9.2, the Administrative Agent upon the written
request of the Required Lenders, shall proceed to

 

63

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

enforce the Reimbursement Obligations and the rights of the holders of the Loans
and the Notes by suit in equity, action at law and/or other appropriate
proceedings, whether for payment or the specific performance of any covenant or
agreement contained in the Loan Documents.  In the event that the Administrative
Agent shall fail or refuse so to proceed, the Issuer and each Lender shall be
entitled to take such action as the Required Lenders shall deem appropriate to
enforce its rights under the Loan Documents.

 

10.                            AGENT

 

10.1                    Appointment and Authority

 

Each Credit Party hereby irrevocably appoints BNY Mellon to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Section 10 are solely for the
benefit of the Administrative Agent and the Credit Parties and the Borrower
shall have no rights as a third party beneficiary of any of such provisions.

 

10.2                    Rights as a Lender

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower, any of its Subsidiaries or any other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

10.3                    Exculpatory Provisions

 

(a)                               The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(1)      shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(2)      shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of

 

64

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

 

(3)                              shall not, except as expressly set forth herein
and in the other Loan Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower,
any of its Subsidiaries or any Affiliate thereof that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.

 

(b)                              The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 11.1 and
Section 9) or (ii) in the absence of its own gross negligence or willful
misconduct.  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower, a Lender or the Issuer.

 

(c)                               The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Section 5 or Section 6 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

10.4                    Reliance by Administrative Agent

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuer unless the Administrative
Agent shall have received notice to the contrary from such Lender or the Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent public accounting firm and other experts selected by it,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accounting firm or experts.

 

65

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

10.5                    Delegation of Duties

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Section 10 shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

10.6                    Resignation of Administrative Agent

 

The Administrative Agent may at any time give notice of its resignation to the
Credit Parties and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, subject to, so long as
no Default or Event of Default has occurred and is continuing, the consent of
the Borrower (such consent not to be unreasonably withheld or delayed), to
appoint a successor, which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank with an office in New York, New York.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Credit Parties, appoint a successor Administrative Agent
meeting the qualifications set forth above, subject to, so long as no Default or
Event of Default has occurred and is continuing, the consent of the Borrower
(such consent not to be unreasonably withheld or delayed), provided that if the
Administrative Agent shall notify the Borrower and the Credit Parties that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Credit Party directly,
until such time as the Required Lenders appoint a successor Administrative Agent
as provided for above in this paragraph.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Section 10 and Section 11.5 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

66

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

10.7                    Non-Reliance on Administrative Agent and Other Credit
Parties

 

Each Credit Party acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Credit Party or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this Credit
Agreement.  Each Credit Party also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Credit Party or any
of their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Credit Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

 

10.8                    No Other Duties, etc.

 

Anything herein to the contrary notwithstanding, none of the Joint Bookrunners,
the Joint Lead Arrangers, the Co-Documentation Agents or the Co-Syndication
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Credit Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
the Issuer hereunder.

 

11.                            OTHER PROVISIONS

 

11.1                          Amendments, Waivers, Etc.

 

With the written consent of the Required Lenders, the Administrative Agent and
the Borrower may, from time to time, enter into written amendments, supplements
or modifications of the Loan Documents and, with the written consent of the
Required Lenders, the Administrative Agent on behalf of the Lenders may execute
and deliver to any such parties a written instrument waiving or consenting to
the departure from, on such terms and conditions as the Administrative Agent may
specify in such instrument, any of the requirements of the Loan Documents or any
Default or Event of Default and its consequences, provided that no such
amendment, supplement, modification, waiver or consent shall (i) increase the
Commitment Amount of any Lender without the consent of such Lender (provided
that no waiver of a Default or Event of Default shall be deemed to constitute
such an increase), (ii) extend the Commitment Period without the consent of each
Lender directly affected thereby, (iii) reduce the amount, or extend the time of
payment, of the Fees without the consent of each Lender directly affected
thereby, (iv) reduce the rate, or extend the time of payment of, interest on any
Revolving Credit Loan, any Note or any Reimbursement Obligation (other than the
applicability of any post-default increase in such rate of interest) without the
consent of each Lender directly affected thereby, (v) reduce the amount, or
extend the time of payment of any payment of any Reimbursement Obligation or
principal on any Revolving Credit Loan or any Note without the consent of each
Lender directly affected thereby, (vi) decrease or forgive the principal amount
of any Revolving Credit Loan, any Note or any Reimbursement Obligation without
the consent of each Lender directly affected thereby, (vii) consent to any
assignment or delegation by the Borrower of any of its rights or obligations
under any Loan Document without the consent of each Lender, (viii) change the
provisions of this Section 11.1

 

67

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

without the consent of each Lender, (ix) change the definition of Required
Lenders without the consent of each Lender, (x) change the several nature of the
obligations of the Lenders without the consent of each Lender, (xi) change the
sharing provisions among Lenders without the consent of each Lender directly
affected thereby, or (xii) extend the expiration date of a Letter of Credit
beyond the Commitment Termination Date without the consent of each Lender. 
Notwithstanding the foregoing, no such amendment, supplement, modification,
waiver or consent shall (A) amend, modify or waive any provision of Section 10
or otherwise change any of the rights or obligations of the Administrative
Agent, the Issuer or the Swing Line Lender under any Loan Document without the
written consent of the Administrative Agent, the Issuer or the Swing Line
Lender, as the case may be, (B) change the Letter of Credit Commitment, change
the amount or the time of payment of the Letter of Credit Commissions, or change
any other term or provision which relates to the Letter of Credit Commitment or
the Letters of Credit without the written consent of the Issuer, (C) change the
Swing Line Commitment, change the amount or the time of payment of the Swing
Line Loans or interest thereon or change any other term or provision which
relates to the Swing Line Commitment or the Swing Line Loans without the written
consent of the Swing Line Lender or (D) change the amount or the time of payment
of any Competitive Bid Loan or interest thereon without the written consent of
the Lender holding such Competitive Bid Loan.  Any such amendment, supplement,
modification, waiver or consent shall apply equally to each of the Lenders and
shall be binding upon the parties to the applicable Loan Document, the Lenders,
the Administrative Agent and all future holders of the Loans and the Notes and
the Reimbursement Obligations.  In the case of any waiver, the Borrower, the
Lenders and the Administrative Agent shall be restored to their former position
and rights under the Loan Documents, but any Default or Event of Default waived
shall not extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

 

11.2                          Notices

 

(a)                               Notices Generally. Except in the case of
notices and other communications expressly permitted to be given by telephone,
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:

 

If to the Borrower:

 

CVS Corporation

1 CVS Drive

Woonsocket, Rhode Island 02895

Attention:

Carol A. DeNale

 

Treasury Department

Facsimile:

(401) 770-5768

Telephone:

(401) 770-4407

 

with a copy, in the case of a notice of Default or Event of Default, to:

 

68

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

CVS Corporation

1 CVS Drive

Woonsocket, Rhode Island 02895

Attention:

Legal Department

Facsimile:

(401) 765-7887

Telephone:

(401) 765-1500

 

If to the Administrative Agent, the Swing Line Lender and the Issuer:

 

in the case of each Borrowing Request, each notice of prepayment under
Section 2.7, each Letter of Credit Request, each Competitive Bid Request, each
Competitive Bid, and each  Competitive Bid Accept/Reject Letter:

 

The Bank of New York Mellon

6023 Airport Road

Oriskany, New York 13424

Attention:

Terri Shank,

 

Trade and Loan Ops

Facsimile:

(315) 765-4533

Telephone:

(315) 765-4114,

 

 

and in all other cases:

 

The Bank of New York Mellon

Risk

1 Mellon Center

500 Grant Street

Pittsburgh, Pennsylvania 15219

Attention:

David Wirl

Facsimile:

(412) 236-6112

Telephone:

(412) 234-4175.

 

If to any Lender: to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.

 

(b)                              Electronic Communications.  Notices and other
communications to the Credit Parties hereunder may be delivered or furnished by
electronic communication (including e-mail and internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Credit Party pursuant to Section 2
and Section 3.3 if such Credit Party has notified the Administrative Agent that
it is incapable of receiving notices under such Sections by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

69

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” or “read requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

(c)                               Change  of Address.  Any party hereto may
change its address, facsimile number or e-mail address for notices and other
communications hereunder by notice to the other parties hereto (or, in the case
of any Lender, by notice to the Administrative Agent and the Borrower). All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.  Any party to a Loan Document may rely on signatures of the parties
thereto which are transmitted by fax or other electronic means as fully as if
originally signed.

 

11.3                          No Waiver; Cumulative Remedies

 

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent, any Lender or the Issuer, any right, remedy, power or
privilege under any Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, remedy, power or privilege under
any Loan Document preclude any other or further exercise thereof or the exercise
of any other right, remedy, power or privilege.  The rights, remedies, powers
and privileges under the Loan Documents are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

11.4                              Survival of Representations and Warranties

 

All representations and warranties made in the Loan Documents and in any
document, certificate or statement delivered pursuant thereto or in connection
therewith shall survive the execution and delivery of the Loan Documents.

 

11.5                          Payment of Expenses and Taxes; Indemnified
Liabilities

 

The Borrower agrees, promptly upon presentation of a statement or invoice
therefor setting forth in reasonable detail the items thereof, and whether any
Loan is made or Letter of Credit is issued, (a) to pay or reimburse the
Administrative Agent and its Affiliates for all its reasonable costs and
expenses actually incurred in connection with the development, syndication,
preparation and execution of, and any amendment, waiver, consent, supplement or
modification to, the Loan Documents, any documents prepared in connection
therewith and the consummation of the transactions contemplated thereby, whether
such Loan Documents or any such amendment, waiver, consent, supplement or
modification to the Loan Documents or any documents prepared in connection
therewith are executed and whether the transactions contemplated thereby are

 

70

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

consummated, including the reasonable fees and disbursements of Special Counsel,
(b) to pay, indemnify, and hold the Administrative Agent, the Lenders and the
Issuer harmless from any and all recording and filing fees and any and all
liabilities and penalties with respect to, or resulting from any delay (other
than penalties to the extent attributable to the negligence of the
Administrative Agent, the Lenders or the Issuer, as the case may be, in failing
to pay such fees, liabilities or penalties when due) which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
the Loan Documents and any such other documents, and (c) to pay, reimburse,
indemnify and hold each Indemnified Person harmless from and against any and all
other liabilities, obligations, claims, losses, damages, penalties, actions,
judgments, suits, costs, expenses and disbursements of any kind or nature
whatsoever (including reasonable counsel fees and disbursements of counsel
(including the allocated costs of internal counsel) and such local counsel as
may be required) actually incurred with respect to the enforcement, performance
of, and preservation of rights under, the Loan Documents (all the foregoing,
collectively, the “Indemnified Liabilities”) and, if and to the extent that the
foregoing indemnity may be unenforceable for any reason, the Borrower agrees to
make the maximum payment permitted under applicable law, provided that the
Borrower shall have no obligation hereunder to pay Indemnified Liabilities to an
Indemnified Person to the extent arising from its gross negligence or willful
misconduct.  The agreements in this Section 11.5 shall survive the termination
of the Commitments and the payment of the Loans and the Notes and all other
amounts payable under the Loan Documents.

 

11.6                          Lending Offices

 

Each Lender shall have the right at any time and from time to time to transfer
any Loan to a different office of such Lender, subject to Section 3.10.

 

11.7                          Successors and Assigns

 

(a)                               Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section 11.7, (ii) by way of participation
in accordance with the provisions of paragraph (d) of this Section 11.7 or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section 11.7 (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section 11.7 and, to the extent expressly contemplated hereby, the Related
Parties of each Credit Party) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)                              Assignments by Lenders.  Any Lender may at any
time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or

 

71

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

a portion of its Commitment and the Loans and obligations in respect of its
Letter of Credit Exposure and Swing Line Exposure at the time owing to it);
provided that any such assignment shall be subject to the following conditions:

 

(1)                              Minimum Amounts.

 

(A)                           in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment Amount or Swing Line
Commitment and the Loans and obligations in respect of its Letter of Credit
Exposure and Swing Line Exposure at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B)                            in any case not described in paragraph
(b)(1)(A) of this Section 11.7, the Commitment Amount or Swing Line Commitment
(which for this purpose includes the Loans of the assigning Lender outstanding
thereunder and obligations in respect of its Letter of Credit Exposure and Swing
Line Exposure at the time owing to it thereunder) or, if the Commitment or Swing
Line Commitment of the assigning Lender is not then in effect, the principal
outstanding balance of the Loans and the Letter of Credit Exposure and Swing
Line Exposure of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed).

 

(2)                              Proportionate Amounts.  Each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement with respect to the Loans,
Letter of Credit Exposure and Swing Line Exposure or the Commitment assigned,
except that this clause (ii) shall not prohibit any Lender from assigning all or
a portion of its rights and obligations in respect of Competitive Bid Loans on a
non-pro rata basis.

 

(3)                              Required Consents.  No consent shall be
required for any assignment except to the extent required by paragraph
(b)(1)(B) of this Section 11.7 and, in addition:

 

(A)                           the consent of the Borrower (such consent not to
be unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund;

 

(B)                            the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of an unfunded or revolving facility if such assignment
is to a Person that is not a Lender with a Commitment in respect of such
facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and

 

72

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

(C)                           the consent of the Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding) and the Swing Line
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the revolving facility.

 

(4)                              Assignment and Assumption.  The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500, and
the assignee, if it is not a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.

 

(5)                              No Assignment to Certain Parties.  No such
assignment shall be made to the Borrower, any of its Subsidiaries or any of
their respective Affiliates.

 

(6)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 11.7, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 3.6, Section 3.7, and Section 11.10
with respect to facts and circumstances occurring prior to the effective date of
such assignment.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section 11.7.

 

(c)                               Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain at one of
its offices in New York, New York a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(d)                              Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person, the Borrower,
any of its Subsidiaries or any of their respective Affiliates) (each,

 

73

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment, Letter of
Credit Exposure, Swing Line Exposure and/or the Loans, Letter of Credit Exposure
or  Swing Line Exposure owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and each
Credit Party shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver which requires the consent of all Lenders or
all affected Lenders that directly affects such Participant.  Subject to
paragraph (e) of this Section 11.7, the Borrower agrees that each Participant
shall be entitled to the benefits of Section 3.5, Section 3.6, Section 3.7 and
Section 3.10 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section 11.7.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 11.9(a) as though it were a Lender, provided that such Participant
agrees to be subject to Section 11.9(b) as though it were a Lender.  Each Lender
that sells a participation with respect to a Commitment or Loan to the Borrower
shall, solely for the purposes of complying with the rules regarding registered
form in the Internal Revenue Code, act as a non-fiduciary agent of the Borrower,
maintaining a register on which it enters the name and address of each
Participant and the principal amounts (and related interest amounts) of each
Participant’s interest in the Commitment and/or Loan (the “Participant
Register”).  The entries in the Participant Register shall be conclusive, absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  No Lender shall
be required to disclose the existence of, or any of the information contained
in, any Participant Register maintained by it to the Borrower or any other
Person unless requested in writing by the Borrower, and only to the Internal
Revenue Service to the extent such disclosure is required in order to comply
with the rules requiring registered form pursuant to the Internal Revenue Code.

 

(e)                               Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.6, Section 3.7 or Section 3.10 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent.  A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 3.10 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 3.10(b) as though it were a Lender.

 

(f)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank;

 

74

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

11.8                          Counterparts; Electronic Execution of Assignments

 

(a)                               Counterparts.  Each of the Loan Documents
(other than the Notes) may be executed on any number of separate counterparts
and all of said counterparts taken together shall be deemed to constitute one
and the same agreement.  It shall not be necessary in making proof of any Loan
Document to produce or account for more than one counterpart signed by the party
to be charged.  A set of the copies of this Agreement signed by all of the
parties hereto shall be lodged with each of the Borrower and the Administrative
Agent.  Any party to a Loan Document may rely upon the signatures of any other
party thereto which are transmitted by fax or other electronic means to the same
extent as if originally signed.

 

(b)                              Electronic Execution of Assignments.  The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption shall be deemed to include electronic signatures or the keeping
of records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

11.9                          Set-off and Sharing of Payments

 

(a)                               In addition to any rights and remedies of the
Lenders and the Issuer provided by law, upon the occurrence of an Event of
Default under Section 9.1(a) or Section 9.1(b) or upon the acceleration of the
Loans, each Lender and the Issuer shall have the right, without prior notice to
the Borrower, any such notice being expressly waived by the Borrower, to set-off
and apply against any indebtedness or other liability, whether matured or
unmatured, of the Borrower to such Lender or the Issuer arising under the Loan
Documents, any amount owing from such Lender or the Issuer to the Borrower.  To
the extent permitted by applicable law, the aforesaid right of set-off may be
exercised by such Lender or the Issuer against the Borrower or against any
trustee in bankruptcy, custodian, debtor in possession, assignee for the benefit
of creditors, receiver, or execution, judgment or attachment creditor of the
Borrower, or against anyone else claiming through or against the Borrower or
such trustee in bankruptcy, custodian, debtor in possession, assignee for the
benefit of creditors, receivers, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off shall not have been
exercised by such Lender or the Issuer prior to the making, filing or issuance
of, service upon such Lender or the Issuer of, or notice to such Lender or the
Issuer of, any petition, assignment for the benefit of creditors, appointment or
application for the appointment of a receiver, or issuance of execution,
subpoena, order or warrant.  Each Lender and the Issuer agree promptly to notify
the Borrower and the Administrative Agent after each such set-off and
application made by such Lender or the Issuer, provided that the failure to give
such notice shall not affect the validity of such set-off and application.

 

75

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

(b)                              If any Lender or the Issuer (each a “Benefited
Lender”) shall obtain any payment (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise) on account of its Loans or its
Notes or the Reimbursement Obligations in excess of its pro rata share (in
accordance with the outstanding principal balance of all Loans or the
Reimbursement Obligations) of payments then due and payable on account of the
Loans and Notes received by all the Lenders or the Reimbursement Obligations,
such Lender or the Issuer, as the case may be, shall forthwith purchase, without
recourse, for cash, from the other Lenders such participations in their Loans
and Notes or the Reimbursement Obligations as shall be necessary to cause such
purchasing Lender or the Issuer to share the excess payment with each of them
according to their pro rata share (in accordance with the outstanding principal
balance of all Loans or the Reimbursement Obligations), provided that if all or
any portion of such excess payment is thereafter recovered from such purchasing
Lender or the Issuer, such purchase from each Lender shall be rescinded and each
such Lender shall repay to the purchasing Lender or the Issuer the purchase
price to the extent of such recovery, together with an amount equal to such
Lender’s pro rata share (according to the proportion of (i) the amount of such
Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender or the Issuer) of any interest or other amount paid or payable
by the purchasing Lender in respect of the total amount so recovered.  The
Borrower agrees, to the fullest extent permitted by law, that any Lender or the
Issuer so purchasing a participation from another Lender pursuant to this
Section 11.9 may exercise such rights to payment (including the right of
set-off) with respect to such participation as fully as if such Lender or the
Issuer were the direct creditor of the Borrower in the amount of such
participation.

 

11.10                  Indemnity

 

(a)                               The Borrower shall indemnify each Credit Party
and each Related Party thereof (each such Person being called an “Indemnified
Person”) against, and hold each Indemnified Person harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnified
Person, incurred by or asserted against any Indemnified Person arising out of,
in connection with, or as a result of (i) the execution or delivery of any Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties to the Loan Documents of their respective obligations thereunder or
the consummation of the transactions contemplated hereby or any other
transactions contemplated thereby, (ii) any Loan or Letter of Credit or the use
of the proceeds thereof, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of the Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of the Subsidiaries or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnified Person is a party thereto, provided that such indemnity shall
not, as to any Indemnified Person, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted
primarily from the gross negligence or willful misconduct of such Indemnified
Person.  Notwithstanding the above, the Borrower shall have no liability under
clause (i) of this Section 11.10 to indemnify or hold harmless any Indemnified

 

76

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

Person for any losses, claims, damages, liabilities and related expenses
relating to income or withholding taxes or any tax in lieu of such taxes.

 

(b)                              To the extent that the Borrower fails to
promptly pay any amount required to be paid by it to the Administrative Agent
under subsection (a) of this Section 11.10, each Lender severally agrees to pay
to the Administrative Agent an amount equal to the product of such unpaid amount
multiplied by (i) at any time when no Loans are outstanding, its Commitment
Percentage, or if no Commitments then exist, its Commitment Percentage on the
last day on which Commitments did exist, and (ii) at any time when Loans are
outstanding (x) if the Commitments then exist, its Commitment Percentage or
(y) if the Commitments have been terminated or otherwise no longer exist, the
percentage equal to the fraction, (A) the numerator of which is the sum of such
Lender’s Credit Exposure and (B) the denominator of which is the sum of the
Aggregate Credit Exposure (in each case determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as applicable, was incurred by or asserted against the
Administrative Agent in its capacity as such.

 

(c)                               The obligations of the Borrower and the
Lenders under this Section 11.10 shall survive the termination of the
Commitments and the payment of the Loans and the Notes and all other amounts
payable under the Loan Documents.

 

(d)                              To the extent permitted by applicable law, the
Borrower shall not assert, and hereby waives, any claim against any Indemnified
Person, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct and actual damages) arising out of, in
connection with, or as a result of, any Loan Document or any agreement,
instrument or other document contemplated thereby, the transactions contemplated
hereby or any Loan or any Letter of Credit or the use of the proceeds thereof.

 

11.11                  Governing Law

 

The Loan Documents and the rights and obligations of the parties thereto shall
be governed by, and construed and interpreted in accordance with, the laws of
the State of New York.

 

11.12                  Severability

 

Every provision of the Loan Documents is intended to be severable, and if any
term or provision thereof shall be invalid, illegal or unenforceable for any
reason, the validity, legality and enforceability of the remaining provisions
thereof shall not be affected or impaired thereby, and any invalidity,
illegality or unenforceability in any jurisdiction shall not affect the
validity, legality or enforceability of any such term or provision in any other
jurisdiction.

 

11.13                  Integration

 

All exhibits to the Loan Documents shall be deemed to be a part thereof.  Each
Loan Document embodies the entire agreement and understanding between or among
the parties thereto

 

77

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

with respect to the subject matter thereof and supersedes all prior agreements
and understandings between or among the parties thereto with respect to the
subject matter thereof.

 

11.14                  Treatment of Certain Information

 

(a)                               Each Credit Party agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable laws or regulations
or by any subpoena or similar legal process, (iv) to any other party hereto,
(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section 1.14, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (vii) to Gold Sheets and other similar bank trade publications,
such information to consist of deal terms and other information customarily
found in such publications, (viii) with the consent of the Borrower or (ix) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section 11.14 or (y) becomes available to the
Administrative Agent, any Credit Party or any of their respective Affiliates on
a non-confidential basis from a source other than the Borrower.

 

(b)                              For purposes of this Section 11.14,
“Information” means all information received from the Borrower or any of its
Subsidiaries relating to the Borrower or any of its Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any other Credit Party on a non-confidential basis prior
to disclosure by the Borrower or any of its Subsidiaries.

 

11.15                  Acknowledgments

 

The Borrower acknowledges that (a) it has been advised by counsel in the
negotiation, execution and delivery of the Loan Documents, (b) by virtue of the
Loan Documents, none of the Administrative Agent, the Issuer or any Lender has
any fiduciary relationship to the Borrower, and the relationship between the
Administrative Agent, the Issuer and the Lenders, on the one hand, and the
Borrower, on the other hand, is solely that of debtor and creditor, and (c) by
virtue of the Loan Documents, no joint venture exists among the Lenders or among
the Borrower and the Lenders.

 

78

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

11.16                  Consent to Jurisdiction

 

The Borrower irrevocably submits to the non-exclusive jurisdiction of any New
York State or Federal Court sitting in the City of New York, Borough of
Manhattan, over any suit, action or proceeding arising out of or relating to the
Loan Documents.  The Borrower irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding brought in such a court and
any claim that any such suit, action or proceeding brought in such a court has
been brought in an inconvenient forum.  The Borrower agrees that a final
judgment in any such suit, action or proceeding brought in such a court, after
all appropriate appeals, shall be conclusive and binding upon it.

 

11.17                  Service of Process

 

The Borrower agrees that process may be served against it in any suit, action or
proceeding referred to in Section 11.16 by sending the same by first class mail,
return receipt requested or by overnight courier service, with receipt
acknowledged, to the address of the Borrower set forth in Section 11.2.  The
Borrower agrees that any such service (i) shall be deemed in every respect
effective service of process upon it in any such suit, action, or proceeding,
and (ii) shall to the fullest extent enforceable by law, be taken and held to be
valid personal service upon and personal delivery to it.

 

11.18                  No Limitation on Service or Suit

 

Nothing in the Loan Documents or any modification, waiver, or amendment thereto
shall affect the right of the Administrative Agent, the Issuer or any Lender to
serve process in any manner permitted by law or limit the right of the
Administrative Agent, the Issuer or any Lender to bring proceedings against the
Borrower in the courts of any jurisdiction or jurisdictions.

 

11.19                  WAIVER OF TRIAL BY JURY

 

EACH OF THE CREDIT PARTIES AND THE BORROWER KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION ARISING OUT OF, UNDER OR IN CONNECTION WITH THE LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY.  FURTHER, THE BORROWER HEREBY CERTIFIES THAT
NO REPRESENTATIVE OR AGENT OF ANY OF THE CREDIT PARTIES, OR COUNSEL TO ANY OF
THE CREDIT PARTIES, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ANY OF THE
CREDIT PARTIES WOULD NOT, IN THE EVENT OF SUCH LITIGATION, SEEK TO ENFORCE THIS
WAIVER OF RIGHT TO JURY TRIAL PROVISION.  THE BORROWER ACKNOWLEDGES THAT THE
CREDIT PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, INTER ALIA,
THE PROVISIONS OF THIS SECTION 11.19.

 

79

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

11.20                  Effective Date

 

This Agreement shall become effective at such time (the “Effective Date”) when
(i) this Agreement shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto,
(ii) the conditions set forth in Section 5 have been or simultaneously will be
satisfied, (iii) there shall exist no Default or Event of Default and the
representations and warranties contained in this Agreement shall be true and
correct on the Effective Date, and (iv) the Administrative Agent shall have
received all fees and other amounts due and payable to it, including the upfront
fees payable to the Lenders, on or prior to the Effective Date, provided that
this Agreement shall not become effective or be binding on any party hereto
unless all of such conditions are satisfied not later than May 19, 2011. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

11.21                  Patriot Act Notice

 

Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001),
as amended from time to time) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Patriot Act.

 

11.22                  No Fiduciary Duty

 

The Borrower agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the Borrower
and its Affiliates, on the one hand, and the Credit Parties and the Joint Lead
Arrangers and Joint Bookrunners named on the cover page hereof, and their
respective Affiliates, on the other hand, will have a business relationship that
does not create, by implication or otherwise, any fiduciary duty on the part of
the Credit Parties and such Joint Lead Arrangers and Joint Bookrunners, or their
respective Affiliates, and no such duty will be deemed to have arisen in
connection with any such transactions or communications

 

[Balance of this Page is Intentionally Blank]

 

80

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

AS EVIDENCE of the agreement by the parties hereto to the terms and conditions
herein contained, each such party has caused this Credit Agreement to be
executed on its behalf.

 

 

CVS CAREMARK CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

Carol A. DeNale

 

Title:

Senior Vice President and Treasurer

 

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------

 


 

 

THE BANK OF NEW YORK MELLON,

 

as Administrative Agent, Issuer, Swing Line Lender and as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Co-Documentation Agent and as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

 

as a Co-Documentation Agent and as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Co-Syndication Agent and as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------


 

 

________________________________ , as a Lender

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

CVS Caremark Credit Agreement

 

--------------------------------------------------------------------------------